Loi n° 33-2008 du 12 novembre 2008 portant
approbation du contrat de partage de production relatif au per-

mis de recherche d'hydrocarbures liquides ou gazeux dit
« Marine XIII ».

L'ASSEMBLEE NATIONALE ET LE SENAT ONT DELIBERE
ET ADOPTE ;

LE PRESIDENT DE LA REPUBLIQUE PROMULGUE LA LOI
DONT LA TENEUR SUIT :

République du Congo

Article premier : Est approuvé le contrat de partage de produc-

tion relatif au permis de recherche d'hydrocarbures gazeux dit
“Marine XIII» dont le texte est annexé à la présente loi.

2725

Article 2 : La présente loi sera publiée au Journal officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 12 novembre 2008
Par le Président de la République,
Denis SASSOU N'GUESSO
Le ministre d'Etat, ministre des hydrocarbures
Jean-Baptiste TATI LOUTARD.
Le ministre de l'économie, des finances et du budget,
Pacifique ISSOÏBEKA.

CONTRAT DE PARTAGE DE PRODUCTION
PERMIS MARINE XIII

REPUBLIQUE DU CONGO

CONTRAT
DE PARTAGE DE PRODUCTION

ENTRE

La République du Congo (ci-après désignée « Congo »),
représentée par Monsieur Jean-Baptiste TATI LOUTARD,
Ministre d'Etat, Ministre des Hydrocarbures,

d'une part,

La Société Nationale des Pétroles du Congo (ci-après désignée
«+ SNPC :) ayant son siège social à Brazzaville, République du
Congo, représentée par Monsieur Denis Auguste Marie
GOKANA, son Président Directeur Général;

ET

La Société Cliveden Petroleum Congo Ltd (ci-après désignée
«Cliveden ») société anonyme ayant son siège social à Conches,
Suisse, représentée par Monsieur Jean Gabriel ANTONI, son
Directeur Exécutif Groupe:

d'autre part,

La Société Nationale des Pétroles du Congo et la Société
Cliveden Petroleum Congo Ltd sont ensemble ci-après
désignées « Contracteur »

Les intérêts repectifs de la Société Nationale des Pétroles du
Congo et de la Société Cliveden Petroleum Congo Ltd, en tant
qu'entités formant le Contracteur, seront de 15 % pour la
SNPC et de 85 % pour Cliveden.

IL A ETE CONVENU CE QUI SUIT :
ARTICLE 1 : DEFINITIONS

Aux fins du Contrat, tel que défini ci-après, les termes suivants
auront la signification fixée au présent article :

1.1 “Année Civile” : période de douze (12) mois consécutifs
commençant le premier janvier de chaque année.

1.2 “Baril(s)” : unité égale à 42 gallons américains (un gallon
US. étant égal à 3,78541 litres) mesurés à la température de
soixante (60) degrés Fahrenheïit.
2726

1.3 “Brut de Référence” : le pétrole brut tel que défini à l'ar-
ticle 9.

1.4 “Budget” : l'estimation prévisionnelle du coût d'un
Programme de Travaux.

1.5 “Cession” : toute opération juridique aboutissant à trans-
férer entre les Parties ou à toute autre entité, autre qu'une par-
tie, tout ou partie des droits et obligations découlant du
Contrat sur tout ou partie de la Zone de Permis.

1.6 "Code des Hydrocarbures” : le code, objet de la loi n° 24-
94 du 23 août 1994, en vigueur à la date de signature du
présent Contrat.

1.7 “Comité de Gestion” : l'organe visé à l'article 4 du Contrat.

1.8 “Contracteur” : Cliveden Petroleum Congo Ltd. Société
Nationale des Pétroles du Congo et les futurs associés qui
deviendront Parties au contrat.

1.9 “Contrat” : le présent Contrat de Partage de Production, ses
annexes qui en font partie intégrante, ainsi que tout avenant à
ce Contrat qui serait conclu entre les Parties.

1.10 “Contrat d'Association” : le Contrat à conclure entre les
entités constituant le Contracteur, ses annexes et ses
avenants, pour la réalisation en association des Travaux
Pétroliers.

1.11 “Coûts Pétroliers” : toutes les dépenses et les provisions
liées aux Travaux Pétroliers. Les Coûts Pétroliers comprennent
les dépenses effectivement encourues par le Contracteur ainsi
que les provisions constituées du fait des Travaux Pétroliers,
calculées conformément aux dispositions de la Procédure
Comptable.

1.12 “Date d'Effet” : la date de prise d'effet du Contrat telle que
définie à l'article 20 du Contrat.

1.13 “Date d'Entrée en Vigueur” : la date de la prise d'effet du
présent Contrat telle que définie à l'article 20 du Contrat.

1.14 “Dollar” : la monnaie ayant cours légal aux Etats-Unis

d'Amérique.

1.15 “Excess Cost Oil” : la part des Coûts Pétroliers définie à
l'article 8.3 du Contrat.

1.16 “Gaz Associé” : le gaz produit en même temps que les
Hydrocarbures Liquides qui est séparé de ceux-ci au moyen de
séparateurs et qui est habituellement brülé à la torche lorsqu'il
n'est pas réinjecté pour les besoins des Travaux Pétroliers ou
utilisé pour d'autres besoins de l'industrie nationale.

1.17 “Gaz Naturel” : les Hydrocarbures comprenant
principalement du méthane et de l'éthane, qui, à 15° C et à la
pression atmosphérique, sont à l'état gazeux, et qui sont
découverts et/ou produits sur la Zone de Permis, après l'ex-
traction des liquides de Gaz Naturel. Les gaz de pétrole liqué-
fiés, ou GPL, sont, par exception, considérés comme des
Hydrocarbures Liquides pour autant qu'ils sont expédiés au
point de livraison sous forme liquide.

1.18 “GPL : les gaz de pétrole liquéfiés.

1.19 “Hydrocarbures” : les Hydrocarbures Liquides et le Gaz
Naturel découverts et/ou produits sur la Zone de Permis.

1.20 “Hydrocarbures Liquides” : les Hydrocarbures découverts
et/ou produits sur la Zone de Permis, y compris les GPL, à l'ex-
ception du Gaz Naturel.

1.21 “Indice” : l'indice défini à l'article 3.7 du contrat.

1.22 “Participation” : le pourcentage d'intérêt détenu par une
entité composant le Contracteur et tel que défini dans le

Journal officiel de la République du Congo

N° 48 - 2008
Contrat d'Association.

1.23 “Parties” : les parties au Contrat sont le Congo et le
Contracteur.

1.24 “Permis” : le permis de recherche d'Hydrocarbures dit
“permis Marine XIII” institué par décret n° du. joint
en Annexe I, ainsi que toutes ses prorogations, modifications,
variations ou renouvellements éventuels.

1.25 “Permis d'Exploitation” : tout Permis d'Exploitation
découlant du permis de recherche Marine XIII.

1.26 “Prix Fixé” : le prix de chaque qualité d'Hydrocarbures
Liquides, tel que défini à l'article 9 ci-après.

1.27 “Procédure Comptable” : la Procédure Comptable qui,
après signature, fait partie intégrante du Contrat dont elle
constitue l'Annexe II.

1.28 “Production Nette” : la production totale d'Hydrocarbures
Liquides, y compris les gaz de pétrole liquéfiés, ou GPL, dimi-
nuée de toutes eaux et de tous sédiments produits ainsi que de
toutes quantités d'Hydrocarbures réinjectées dans le gisement,
utilisées ou perdues au cours des Travaux Pétroliers.

1.29 “Production Totale” : la somme des Productions Nettes.

1.30 “Profit Oil” : la part de Production Nette définie à l'article
8.1 du Contrat.

1.31 “Programme de Travaux” : plan de Travaux Pétroliers
devant être effectués durant une période déterminée, tel
qu'approuvé par le Comité de Gestion dans les conditions
stipulées au Contrat.

1.32 “Provision pour Investissements Diversifiés” ou *PID” : la
provision définie à l'article 10 du Contrat.

1.33 “Qualité d'Hydrocarbures Liquides” : une quelconque
qualité d'Hydrocarbures Liquides livrée FOB à un Prix Fixé,
conformément aux dispositions de l'article 9 du Contrat, à l'un
des terminaux de chargement au Congo.

1.34 “Redevance” : la Redevance minière proportionnelle due
au Congo telle que prévue à l'article 12.1 du Contrat.

1.35 “Réserves Prouvées” : les quantités d'Hydrocarbures telles
que définies par la Society of Petroleum Engineers (telles
qu'indiquées sur le site Web www.spe.org) qui, selon les infor-
mations géologiques et techniques disponibles, ont une forte
probabilité (> 90%) d'être récupérées dans le futur à partir
des gisements connus et dans les conditions technico-
économiques existantes, déterminées et certifiées selon les
méthodes habituelles du Contracteur et approuvées par le
Comité de Gestion notamment dans le cadre d'une demande
de Permis d'Exploitation, d'un plan de développement ou pen-
dant la phase d'exploitation.

1.36 “Société(s) Affiliée(s)" :

1.36.1 toute société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les assemblées générales ordi-
naires des actionnaires ou associés, ci-après désignées les
“Assemblées”, sont détenus directement ou indirectement par
l'une des Parties ;

1.36.2 toute société qui détient, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
Assemblées de l'une des Parties :

1.36.3 toute société dont les droits de vote dans les Assemblées
sont détenus pour plus de cinquante (50) pour cent par une
société qui détient elle-même, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
Assemblées de l'une des Parties :

Du jeudi 27 novembre 2008

1.36.4 toute Société dans laquelle plus de cinquante (50) pour |
cent des droits de vote dans les Assemblées sont détenus |

directement ou indirectement par une société ou par plusieurs
sociétés telles que décrites aux articles 1.36.2 à 1.363 ci-
dessus.

Journal officiel de la République du Congo

2727

3.3 Pour le compte du Contracteur, l'Opérateur a notamment
pour tâche de :

(a) Préparer et soumettre au Comité de Gestion les projets de
e de Travaux annuels, les Budgets correspon-
dants et leurs modifications éventuelles :

1.37 “Tax Oil” : la part du Profit Oil du Congo définie à l'article |

12.2 du Contrat.

1.38 “Titulaire” : le titulaire du Permis ou d'un Permis
d'Exploitation conformément au Code des Hydrocarbures.
Pour le Permis à la date de signature du Contrat, le Titulaire
signifie la Société Nationale des Pétroles du Congo.

1.39 “Travaux d'Abandon” : les Travaux Pétroliers nécessaires
à la remise en état d'un site d'exploitation et dûment provision-
nés dont l'abandon est programmé par le Comité de Gestion
dans les conditions fixées par la Procédure Comptable.

1.40 “Travaux d'Evaluation et de Développement” : les Travaux
Pétroliers liés aux permis relatifs à l'étude, la préparation et la
réalisation des opérations telles que : sismique, forage,
équipement de puits et essais de production, construction et
pose des plates-formes, ainsi que toutes autres opérations
connexes, et toutes autres opérations réalisées en vue de
l'évaluation des gisements et de leurs extensions, de la produc-
tion, du transport, du traitement, du stockage et de l'expédi-
tion des Hydrocarbures aux terminaux de chargement.

1.41 “Travaux d'Exploitation” : les Travaux Pétroliers relatifs
aux permis et liés à l'exploitation et à l'entretien des instal-
lations de production, de traitement, de stockage, de transport
et d'expédition des Hydrocarbures.

1.42 “Travaux de Recherche” : les Travaux Pétroliers liés au
Permis et réalisés dans le but de découvrir et d'apprécier un ou
plusieurs gisements d'Hydrocarbures tels que les opérations
de géologie, de géophysique, de forage, d'équipement de puits
et d'essais de production.

1.43 “Travaux Pétroliers” : toutes activités conduites pour
permettre la mise en œuvre du Contrat sur la Zone de Permis,
notamment les études, les préparations et réalisations des
opérations, les activités juridiques, comptables et financières.
Les Travaux Pétroliers se répartissent entre les Travaux de
Recherche, les Travaux d'Evaluation et de Développement, les
Travaux d'Exploitation et les Travaux d'Abandon.

1.44 “Trimestre” : une période de trois (3) mois consécutifs
commençant le premier jour de janvier, d'avril, juillet et d'octo-
bre de toute Année Civile.

1.45 “Zone de Permis” : la zone couverte par le permis de
recherche Marine XIII et tous les Permis d'Exploitation en
découlant.

ARTICLE 2 : OBJET DU CONTRAT

Le Contrat a pour objet de définir les modalités selon lesquelles
le Contracteur réalisera les Travaux Pétroliers sur la Zone de
Permis et selon lesquelles les Parties se partageront la produc-
tion d'Hydrocarbures en découlant.

ARTICLE 3 : CHAMP D'APPLICATION DU CONTRAT - OPERA-
TEUR

3.1 Le Contrat est un Contrat de Partage de Production sur la
Zone de Permis régi par les dispositions de la loi n° 24-94 du
23 août 1994 portant Code des Hydrocarbures.

3.2 Les Travaux Pétroliers sont réalisés au nom et pour le
compte du Contracteur par une des entités composant celui-ci
et dénommée “l'Opérateur”. L'Opérateur est désigné par le
Contracteur dans le cadre du Contrat d'Association. Cliveden
Petroleum Congo Ltd est l'Opérateur présentement désigné par
le Contracteur pour le Permis et pour tous les Permis
d'Exploitation en découlant.

(b) Diriger, dans les limites des Programmes de Travaux et
Budgets approuvés, l'exécution des Travaux Pétroliers ;

{c) Préparer les Programmes de Travaux d'Évaluation et
de Développement, de Travaux d'Exploitation et de Tra-
vaux d'Abandon relatifs aux gisements découverts sur les
permis ;

{d) Sous réserve de l'application des dispositions de l'article
3.6 ci-après, négocier et conclure avec tous tiers les con-
trats relatifs à l'exécution des Travaux Pétroliers ;

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et
soumettre annuellement au Congo les comptes, conformé-
ment aux dispositions de la Procédure Comptable :

( Conduire les Travaux Pétroliers de la manière la plus
appropriée et, d'une façon générale, mettre en œuvre tous
les moyens appropriés en respectant les règles de l'art en
usage dans l'industrie pétrolière internationale, en vue de :

(i) l'exécution des Programmes de Travaux dans les
meilleures conditions techniques et économiques, et

(ii) l'optimisation de la production dans le respect d'une
bonne conservation des gisements exploités.

| 3.4 Dans l'exécution des Travaux Pétroliers, l'Opérateur doit,
| pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations conformé-
ment aux pratiques généralement suivies dans l'industrie
pétrolière, se conformer aux règles de l'art en matière de
champs pétrolifères et de génie civil et accomplir ces opéra-
tions d'une manière efficace et économique. Toutes les
opérations sont exécutées conformément aux termes du
Contrat.

(b) Fournir le personnel nécessaire aux Travaux Pétroliers en
tenant compte des dispositions de l'article 16 ci-après.

| (c) Permettre à un nombre raisonnable de représentants du
Congo d'avoir un accès périodique, aux frais du
Contracteur, aux lieux où se déroulent les Travaux
Pétroliers, avec le droit d'observer tout ou partie des opéra-
tions qui y sont conduites. Le Congo peut, par l'intermé-
diaire de ses représentants ou employés dûment autorisés,
examiner tout ou partie des données et interprétations de
l'Opérateur se rapportant aux Travaux Pétroliers, y com-
pris, sans que cette énumération soit limitative, carottes,
échantillons de toute nature, analyse, données magné-
tiques, diagrammes, cartes, tables et levés.

|

|
L'Opérateur conserve une copie de toutes ces données au
Congo, sauf en ce qui concerne les documents exigeant des
conditions particulières de rangement ou de conservation, qui
sont conservés dans un lieu choisi par les Parties, sous la
responsabilité de l'Opérateur, et auquel le Congo a tous droits
d'accès. L'Opérateur en fournit une copie au Congo. Ces
dépenses constituent des Coûts Pétroliers récupérables.

| Mettre en place et maintenir en vigueur toutes les couvertures

| d'assurances de types et montants conformes aux usages dans

| l'industrie pétrolière et à la réglementation en vigueur au
Congo. Ces dépenses constituent des Coûts Pétroliers
récupérables.

{d) Payer ponctuellement tous les frais et dépenses encourus
au titre des Travaux Pétroliers.

2728

3.5 Le Contracteur doit exécuter chaque Programme de
Travaux dans les limites du Budget correspondant et ne peut
entreprendre aucune opération qui ne soit comprise dans un
Programme de Travaux approuvé ni engager de dépenses qui
excédent les montants inscrits au Budget, sous réserve de ce
qui suit :

(a) Si cela s'avère nécessaire pour l'exécution d'un
Programme de Travaux approuvé, le Contracteur est
autorisé à faire des dépenses excédant le Budget adopté,
dans la limite de dix (10) pour cent du montant d'un poste
quelconque du Budget. L'Opérateur doit rendre compte de
cet excédent de dépenses au Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracteur est aussi
autorisé à effectuer dans le cadre de Travaux Pétroliers des
dépenses imprévues non incluses dans un Programme de
Travaux (mais qui y sont liées) et non inscrites dans un
Budget, dans la limite cependant d'un total de un million
cinq cent mille (1.500.000) dollars ou de leur contre-valeur
dans une autre monnaie. Toutefois, ces dépenses ne
doivent pas être faites pour atteindre des objectifs
jusqu'alors refusés par le Comité de Gestion et l'Opérateur
doit, le cas échéant, présenter dans les brefs délais un rap-
port relatif à ces dépenses au Comité de Gestion. Lorsque
ces dépenses sont approuvées par le Comité de Gestion, le
montant autorisé est à nouveau porté à un million cinq cent
mille (1.500.000) dollars ou à leur contre-valeur dans toute
autre monnaie, le Contracteur ayant en permanence le pou-
voir de dépenser ce montant aux conditions fixées ci-
dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers,
l'Opérateur peut engager les dépenses immédiates qu'il juge
nécessaires pour la protection des vies, des biens et de l'en-
vironnement, et il doit faire part dans les plus brefs délais
au Congo des circonstances de ce cas d'urgence et de ces
dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les matériels
et services dont le coût est estimé supérieur à un million
(1.000.000) de dollars par appel d'offres pour les Travaux de
Recherche et un million cinq cents mille (1.500.000) dollars
pour les Travaux d'Evaluation, de Développement et
d'Exploitation. Les entités composant le Contracteur pourront
soumissionner dans le cadre de ces appels d'offres. La procé-
dure ci-dessus ne s'appliquera pas pour les études géologiques
et géophysiques, l'interprétation, l'analyse des roches mères,
l'analyse pétrophysique et géochimique, la supervision et
l'ingénierie des Travaux Pétroliers, l'acquisition de logiciels et
les travaux nécessitant l'accès à des informations confiden-
tielles lorsque le Contracteur aura la possibilité de fournir les
prestations à partir de ses moyens propres ou de ceux de ses
Sociétés Affiliées.

3.7 Les montants définis aux articles 3.5 et 3.6 seront actua-
lisés chaque année par application de l'indice d'inflation du
produit intérieur brut des Etats-Unis d'Amérique, tel que pub-
lié par l'OCDE, dans sa Revue Mensuelle, à la page “National
Accounts”, sous les références “National Income and Product -
Etats-Unis - Implicit Price Level”. La valeur de l'indice était de

100 en 1985 et de 132,3 au 4€ trimestre 1993 (publication du
mois de mars 1996). En cas d'impossibilité d'utiliser ladite
référence, les Parties se concerteront pour convenir d'une nou-
velle référence.

3.8 Le Contracteur exerce ses fonctions en industriel diligent.
Sa responsabilité ne saurait être recherchée que pour les
pertes et les dommages résultant d'une faute lourde et
délibérée de sa part, telle qu'appréciée au regard des pratiques
et usages internationaux de l'industrie pétrolière et dans le
respect de la réglementation congolaise applicable.

3.9 Sans préjudice de ce qui précède, le Contracteur exécutera,
pendant la durée du Permis et toute période de renouvel-
lement, le programme minimum de travaux défini au décret

Journal officiel de la République du Congo

N° 48 - 2008

attributif du Permis mis à la disposition du Contracteur par le
titulaire conformément aux dispositions du Contrat
d'Association.

ARTICLE 4 : COMITE DE GESTION

4.1 Aussitôt que possible après la Date d'Effet du Contrat, il
sera constitué, pour la Zone de Permis, un Comité de Gestion
composé d'un représentant du Contracteur et d'un représen-
tant du Congo. Chaque entité membre du Comité de Gestion
nommera un représentant et un suppléant. Le suppléant
nommé par une Partie agira seulement au cas où le représen-
tant désigné par cette Partie ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son représen-
tant ou son suppléant en avisant l'autre Partie de ce remplace-
ment. Le Congo et le Contracteur pourront faire participer au
Comité de Gestion un nombre raisonnable de membres de leur
personnel.

4.2 Le Comité de Gestion examine toutes questions inscrites à
son ordre du jour relatives à l'orientation, à la programmation
et au contrôle de la réalisation des Travaux Pétroliers. Il exa-
mine notamment les Programmes de Travaux et les Budgets
qui font l'objet d'une approbation et il contrôle l'exécution des-
dits Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du Contracteur, prend
toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en applica-
tion des règles suivantes :

a) pour les Travaux d'Evaluation et de Développement, y
compris les travaux de développement complémentaire, les
Travaux d'Exploitation et les Travaux d'Abandon, ainsi que
pour les décisions relatives à l'arrêt des Travaux
d'Exploitation sur l'un ou l'autre des champs de la Zone de
Permis, l'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations, les
Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces
propositions sont prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une
réunion du Comité de Gestion, l'examen de la question est
reporté à une deuxième réunion du Comité de Gestion qui
se tient, sur convocation de l'Opérateur., dix (10) jours au
moins après la date de la première réunion. Pendant ce
délai, les Parties se concertent et l'Opérateur fournit toutes
informations et explications qui lui sont demandées par le
Congo.

b) Pour la détermination des provisions liées aux Travaux
d'Abandon, les décisions du Comité de Gestion sont prises
à l'unanimité.

Les décisions du Comité de Gestion ne doivent pas être sus-
ceptibles de porter atteinte aux droits et obligations résultant,
pour le Contracteur, du Contrat de Partage de Production.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur
le demande, sur convocation adressée quinze (15) jours à
l'avance. La convocation contient l'ordre du jour proposé, la
date, l'heure et le lieu de la réunion. L'Opérateur fait parvenir
au Congo les éléments d'information nécessaires à la prise des
décisions figurant à l'ordre du jour huit (8) jours avant la réu-
nion. Le Congo peut à tout moment demander que l'Opérateur
convoque une réunion pour délibérer sur des questions déter-
minées qui font alors partie de l'ordre du jour de la réunion. Le
Comité de Gestion doit se réunir au moins deux fois au cours
de chaque Année Civile pour discuter et approuver le
Programme de Travaux et le Budget et pour entendre le rap-
port de l'Opérateur sur l'exécution du Budget afférent à
l'Année Civile précédente. Le Comité de Gestion ne peut

Du jeudi 27 novembre 2008

statuer sur une question qui ne figure pas à l'ordre du jour de
la réunion, sauf décision contraire unanime des représentants
des Parties.

4.5 Les séances du Comité de Gestion sont présidées par le
représentant du Congo. L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de chaque
séance et en envoie copie au Congo dans les quinze (15) jours
de la date de la réunion, pour approbation ou remarques dans
les trente (30) jours à compter de la date de réception. En
outre, l'Opérateur établit et soumet à la signature du représen-
tant du Congo et du Contracteur, avant la fin de chaque
séance du Comité de Gestion, une liste des questions ayant fait
l'objet d'un vote et un résumé des positions adoptées à l'occa-
sion de chaque vote.

4.7 Toute question peut être soumise à la décision du Comité
de Gestion sans que soit tenue une séance formelle à condition
que cette question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans
les dix (10) jours suivant réception de la question, communi-
quer son vote par écrit à l'Opérateur, à moins que la question
soumise au vote ne requiert une décision dans un délai stipulé
par l'Opérateur qui ne peut être inférieur à quarante huit
(48) heures. En absence de réponse du Congo dans le délai
imparti, la proposition de l'Opérateur est considérée comme

Journal officiel de la République du Congo

adoptée. Toute question qui reçoit le vote affirmatif requis |
dans les conditions prévues au présent article est réputée |

adoptée comme si une réunion avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute
personne dont l'audition est demandée par l'une des Parties.
Chaque Partie peut, en outre, à ses frais, se faire assister aux
réunions du Comité de Gestion par des experts extérieurs de
son choix, à condition d'obtenir un engagement de confiden-
tialité desdits experts, étant entendu que les experts assistant
le Congo ne doivent présenter aucun lien avec des sociétés
pétrolières concurrentes des entités composant le Contracteur.

49 Un Comité d'Evaluation des Provisions pour Travaux
d'Abandon rattaché au Comité de Gestion est institué. Il est
chargé d'examiner pour recommandation audit Comité de
Gestion :

- Les programmes des Travaux d'Abandon et l'estimation de
leurs coûts ;

- Le calcul des provisions pour remise en état des sites ;

- Le calcul du montant correspondant aux produits finan-
ciers générés par les provisions pour la remise en état des
sites, ainsi qu'une recommandation d'affectation desdites
provisions. Il est convenu entre le Congo et le Contracteur
que les provisions constituées non placées dans un orga-
nisme tiers mais conservées dans la trésorerie de la société
constituante ou de celle de ses Sociétés Affiliées, sont
réputées avoir généré des produits financiers au taux de
référence + 0,2%. «taux de référence » signifie le taux
d'intérêt inter bancaire LIBOR à 1 mois sur Dollar, tel que
publié sur “TELERATE" à la page “3750” à 11h00 (heure de
Londres), ou toute autre page de substitution, 2 jours
ouvrables avant le jour du tirage ou du renouvellement
« avec arrondi au 1/16° de 1% l'an supérieur si nécessaire ».

Le Comité d'Evaluation des Provisions pour Travaux
d'Abandon est composé de représentants (un titulaire et un
suppléant) du Contracteur et du Congo.

Ce comité se réunira selon une périodicité que les Parties
auront déterminée d'un commun accord.

Le secrétariat du Comité est assuré par un représentant de
l'Opérateur, chargé également de rédiger un compte rendu
écrit de chaque réunion qui sera envoyé à tous les participants
pour approbation. L'absence de réponse dans le délai de dix
jours ouvrés suivant la transmission dudit compte rendu sera
réputée valoir approbation de son contenu.

|

2729

Les coûts du Contracteur et du Congo relatifs à la participa-
tion de leurs représentants et au fonctionnement du Comité
d'Evaluation des Provisions pour Travaux d' Abandon seront
supportés par le Contracteur et constitueront des Coûts
Pétroliers récupérables.

ARTICLE 5 : PROGRAMMES DE TRAVAUX ET BUDGETS

5.1 Pour le compte du Contracteur, l'Opérateur présentera au
Congo, dans un délai de soixante (60) jours à compter de la
Date d'Effet, l'état des Travaux Pétroliers réalisés sur les
Permis à la Date d'Effet ainsi que le Programme de Travaux
décidé pour l'Année Civile en cours, avec le Budget corres-
pondant. Par la suite, au plus tard le quinze (15) novembre de
chaque Année Civile, l'Opérateur soumettra au Congo le
Programme de Travaux qu'il se propose de réaliser au cours de
l'Année Civile suivante ainsi que le projet de Budget corres-
pondant. Au moment de la soumission du Programme de
Travaux et du Budget de chaque Année Civile, l'Opérateur
présente sous forme moins détaillée un Programme de Travaux
et un Budget prévisionnels pour les deux Années Civiles sui-
vantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année
Civile, le Comité de Gestion adopte le Programme de Travaux
et le Budget relatifs à l'Année Civile suivante. Au moment où il
adopte un Programme de Travaux et un Budget, le Comité de
Gestion examine, à titre préliminaire et sans l'adopter, le

e de Travaux et le Budget pour les deux Années
Civiles suivantes. Aussitôt que possible après l'adoption d'un
Programme de Travaux et d'un Budget, l'Opérateur en adresse
une copie au Congo.

5.3 Chaque Budget contient une estimation détaillée, par
trimestre, du coût des Travaux Pétroliers prévus dans le
Programme de Travaux correspondant au Trimestre en ques-
tion. Chaque Programme de Travaux et chaque Budget est
susceptible d'être révisé et modifié par le Comité de Gestion à
tout moment dans l'année.

5.4 Dans les quatre-vingt dix (90) jours suivant la fin d'une
Année Civile ou, en cas de fin du Contrat, dans les trois (3)
mois de cette expiration, l'Opérateur doit, pour le compte du
Contracteur, rendre compte au Congo de la façon dont a été
exécuté le Budget afférent à l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu'au total 50% des Réserves
Prouvées d'un Permis d'Exploitation objet du Contrat devraient
avoir été produites au cours de l'Année Civile qui suivra, il
soumettra au Congo, pour le compte du Contracteur, au plus
tard le quinze (15) novembre de l'Année Civile en cours, le
Programme de Travaux d'Abandon qu'il se propose de réaliser
sur cette concession ou ce Permis d'Exploitation avec un plan
de remise en état du site, un calendrier des travaux prévus et
une estimation détaillée de l'ensemble des coûts liés à ces
Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers confor-
mément aux dispositions de l'article 7.5 ci-après par les entités
composant le Contracteur sous la forme de provisions pour la
remise en état des sites, pour chacun des Permis
d'Exploitation visés à l'alinéa précédent, l'Opérateur détermi-
nera, au plus tard le quinze (15) novembre de l'Année Civile en
cours, le montant exprimé en Dollars par Baril de la provision
à constituer. Ce montant sera égal au montant total estimé des
travaux divisé par le montant des Réserves Prouvées restant à
produire selon ses estimations sur le Permis d'Exploitation
considéré.

Au plus tard le quinze (15) décembre de la même Année Civile,
le Comité de Gestion adoptera, pour chaque Permis, le
Programme de Travaux d'Abandon, et le Budget global corres-
pondant, pour la période allant jusqu'à la fin de la réalisation
des Travaux d'Abandon. A la même date, le Comité de Gestion
approuvera également le montant de la provision que le
Contracteur sera tenu de constituer pour chaque Baril

2730

d'Hydrocarbures Liquides restant à produire. Chaque entité
membre du Contracteur imputera en conséquence sur les
Coûts Pétroliers de chacune des Années Civiles suivantes une
somme égale au montant de la provision à constituer par Baril
restant à produire multipliée par la part de la production
d'Hydrocarbures Liquides lui revenant au titre de l'Année
Civile considérée sur le Permis.

Si besoin est, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur présentera au Congo les modifica-
tions qu'il convient d'apporter à l'estimation des réserves
restant à exploiter et au coût des Travaux d'Abandon prévus.
En fonction de ces nouvelles estimations de réserves restant à
produire et des nouvelles estimations de coûts des Travaux
d'Abandon, l'Opérateur déterminera le cas échéant, compte
tenu des provisions déjà effectuées à ce titre, le nouveau mon-
tant en Dollars des provisions à constituer pour l'ensemble des
Années Civiles à venir jusqu'à l'arrêt de la production sur
chaque Baril d'Hydrocarbures Liquides qui sera produit. Le
Comité de Gestion approuvera ce nouveau montant le quinze
(15) décembre de la même année au plus tard.

5.6 Les livres et écritures comptables du Contracteur se rap-
portant aux Travaux Pétroliers sont soumis à vérification et à
inspection périodiques de la part du Congo ou de ses représen-
tants.

Après avoir prévenu le Contracteur par écrit, le Congo exerce
ce droit de vérification dans un délai d'au moins quarante cinq
(45) jours suivant la date de notification, pour un exercice
donné, soit en faisant appel au personnel de l'administration
congolaise, soit en faisant appel à un cabinet indépendant
internationalement reconnu, désigné par lui et agréé par le
Contracteur. L'agrément du Contracteur n'est pas refusé sans
motif valable.

Pour une Année Civile donnée, le Congo dispose d'un délai de
quinze (15) mois à compter de la date de dépôt des comptes
définitifs auprès du Congo pour effectuer en une seule fois ces
examens et vérifications.

A l'occasion de ces vérifications, le Congo s'efforce de procéder
de façon à gêner le moins possible le Contracteur.

Les frais afférents à cette vérification sont pris en charge par le
Contracteur, dans la limite d'un montant annuel de 60.000 $
(soixante mille Dollars), et font partie des Coûts Pétroliers
récupérables. Ce montant est actualisé par application de
l'indice défini à l'article 3.7 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par
le Congo et l'Opérateur exerce sa mission dans le respect des
termes de référence établis par le Congo pour l'examen de l'ap-
plication des règles définies dans la Procédure Comptable pour
la détermination des Coûts Pétroliers et leur récupération.
Lesdits termes de référence sont communiqués au Contracteur
avant l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais au
Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont
notamment chargées de fournir leur assistance au
Contracteur, ne sont pas soumis à la vérification susvisée. Sur
demande, l'Opérateur fournit un certificat du cabinet interna-
tional chargé de certifier les comptes desdites Sociétés
Affiliées. Ce cabinet doit certifier que les charges d'assistance
imputées aux Coûts Pétroliers ont été calculées de manière
équitable et non discriminatoire. Cette disposition ne
s'applique pas aux Sociétés Affiliées de droit congolais qui
pourraient être créées pour les besoins de l'exécution du
Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors

Journal officiel de la République du Congo

des inspections et vérifications, le Congo peut présenter ses |

objections au Contracteur par écrit et de manière raisonnable-
ment détaillée, dans les quatre-vingt dix (90) jours suivant la
fin de ces examens et vérifications.

N° 48 - 2008

Les dépenses imputées en Coûts Pétroliers et les calculs rela-
tifs au partage de la Production Nette dans ladite Année Civile
sont considérés comme définitivement approuvés lorsque le
Congo n'a pas opposé d'objection dans les délais visés ci-
dessus.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fait l'objet d'une concertation avec le
Contracteur ou l'entité composant le Contracteur concernée.
L'Opérateur rectifie les comptes dans les plus brefs délais en
fonction des accords qui interviennent à cette occasion avec le
vérificateur mandaté par le Congo. Les différends qui peuvent
subsister avec le Contracteur sont portés à la connaissance du
Comité de Gestion avant d'être éventuellement soumis à l'arbi-
trage conformément aux dispositions de l'article 23 du
Contrat.

5.7 Les registres et livres de comptes retraçant les Travaux
Pétroliers sont tenus par l'Opérateur en langue française et
libellés en Dollars. Les registres sont utilisés pour déterminer
la quote-part des Coûts Pétroliers et de la production revenant
à chacune des entités composant le Contracteur aux fins du
calcul par celles-ci des quantités d'hydrocarbures Liquides
leur revenant au titre des articles 7 et 8 du Contrat.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises et de toutes autres opérations de changes relatives
aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni
perte, qui ne soient portés aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la
Procédure Comptable.

ARTICLE 6 : DECOUVERTE D'HYDROCARBURES

6.1 Dès qu'une découverte est mise en évidence, pour le
compte du Contracteur, l'Opérateur en informe le Congo. Dans
les meilleurs délais et au plus tard dans les trente (30) jours
qui suivent la fin du sondage de découverte, le Contracteur
présente au Congo un premier rapport de découverte sur le ou
les niveaux rencontrés qui peuvent être considérés comme
producteurs, l'importance des indices donnés par le gisement
et une estimation des travaux à entreprendre dans les trois (3)
mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la décou-
verte, après mise à jour du rapport de découverte, le
Contracteur soumet au Comité de Gestion :

- un rapport détaillé sur la découverte ;

- un Programme de Travaux et le Budget prévisionnel néces-
saire à la délinéation du gisement comprenant notamment
les travaux complémentaires à effectuer et le nombre de
puits de délinéation à forer :

- un planning de réalisation des travaux de délinéation.

Après examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les règles de décision
définies à l'article 4.3 ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet
un rapport au Comité de Gestion sur les possibilités de mise
en production du champ ainsi délimité. Après examen de ce
rapport par le Comité de Gestion, si le Contracteur établit le
caractère commercial du gisement en fonction de ses critères
d'évaluation, le Titulaire, à la demande du Contracteur,
sollicite l'octroi d'un Permis d'Exploitation auprès de l'admi-
nistration congolaise compétente.

ARTICLE 7 : REMBOURSEMENT DES COUTS PETROLIERS

7.1 Le Contracteur assure le financement de l'intégralité des
Coûts Pétroliers.

7.2 Le remboursement des Coûts Pétroliers s'effectuera sur la
Zone de Permis. A cet effet, une part de la production
d'Hydrocarbures Liquides provenant de la Zone de Permis au
Du jeudi 27 novembre 2008

cours de chaque Année Civile sera effectivement affectée au |
remboursement des Coûts Pétroliers (ciaprès désignée “Cost |
Oil"), comme suit

|
7.3 Dès le démarrage de la production d'Hydrocarbures
Liquides sur un Permis d'Exploitation, chaque entité com-
posant le Contracteur commencera à récupérer sa part des
Coûts Pétroliers relatifs à la Zone de Permis en recevant
chaque Année Civile une quantité d'Hydrocarbures Liquides
au plus égal au pourcentage C, indiqué ci-dessous du total de
la Production Nette du ou des Permis d'Exploitation découlant
de la Zone de Permis multipliée par le pourcentage d'intérêt
qu'elle détient dans ce ou ces Permis d'Exploitation.

Réserves Prouvées Limite de Cost Oil Cx |

(Millions bbls) "Cost Stop" |
< 50 60%
> 50 et <100 55%
> 100 et < 150 52%
> 150 et < 300 50%
> 300 48%

|
Si au cours d'une quelconque Année Civile, les Coûts Pétroliers
non encore récupérés par une entité composant le Contracteur
dépassent la valeur de la quantité d'Hydrocarbures Liquides
pouvant être retenue par cette entité comme indiqué ci-dessus,
le surplus ne pouvant être récupéré dans l'Année Civile consi-
dérée sera reporté sur les Années Civiles suivantes jusqu'à
récupération totale ou expiration du Contrat.

7.4 La valeur du Cost Oil sera déterminée en utilisant le Prix
Fixé pour chaque qualité d'Hydrocarbures Liquides tel que
défini à l'article 9 ci-dessus.

7.5 Le remboursement des Coûts Pétroliers pour chaque
Année Civile au titre des Permis d'Exploitation s'effectuera |
selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation ;

- les coûts des Travaux d'Evaluation et de Développement :

- les coûts des Travaux de Recherche :

- les provisions décidées pour la couverture des coûts des
Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de
Travaux Pétroliers ci-dessus selon leur nature.

7.6 Au moment de leur remboursement, les Coûts Pétroliers
non récupérés seront actualisés à compter de leur date de
paiement par application de l'indice visé à l'article 3.7 ci-
dessus et selon les dispositions prévues à la Procédure
Comptable.

Sur la Zone de Permis, afin de tenir compte des situations par-
ticulières des prix d'Hydrocarbures Liquides, les Parties con-
viennent des dispositions suivantes :

a) au cas où les prix sont exceptionnellement bas :

- si le Prix Fixé est inférieur à 10 Dollars par Baril, le Cost
Stop sera égal à 70% de la Production Nette, exprimée en
Barils, d'une même qualité d'Hydrocarbures.

- Si le Prix Fixé est compris entre 10 Dollars et 14 Dollars par
Baril, le Cost Stop décroîtra linéairement entre 70 et C% de
la Production Nette, exprimée en Barils, d'une même qua-
lité d'Hydrocarbures :

b) si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures
Liquides est supérieur au Seuil du Prix Haut tel que défini à
l'article 8.2, la valeur du Cost Oil sera au plus égale à une
valeur correspondant à C% de la Production Nette, exprimée
en Barils multipliée par le Seuil de Prix Haut tel que définie à
l'article 8.2 ci-dessous.

7.7 Nonobstant toutes autres dispositions de ce Contrat, les
coûts associés aux Travaux de Recherche, de Développement

Journal officiel de la République du Congo

2731

et d'Abandon, seront des Coûts Pétroliers récupérables, dans
le cadre de tout Permis d'Exploitation découlant du Permis,
dans l'ordre de récupération définie à l'article 7.5 ci-dessus.

ARTICLE 8 - PARTAGE DE LA PRODUCTION

8.1 La Production Nette sur la zone de chaque Permis
d'Exploitation, déduction faite de la Redevance minière propor-
tionnelle et de la quantité affectée au remboursement des
Coûts Pétroliers conformément aux dispositions de l'article 7
ci-dessus (ci-après “Profit Oil”), sera partagée entre le Congo et
le Contracteur dans les proportions indiquées ci-dessous :

Partage de Production (en % sur le Profit Oil)

Reserves prouvées Contracteur Congo
(Millions bbls)

<50 60% 40%

> 50 et < 100 55% 45%

> 100 et< 150 50% 50%

> 150 et < 300 45% 55%

> 300 à négocier à négocier

8.2 Un seuil de prix haut de trente (30) Dollars par Baril (ci-
après “Seuil de Prix Haut”), déterminé à la date de mise en

huile sera applicable. I1 sera actualisé le 1°T janvier de chaque
année par application de l'Indice défini à l'article 3.7.

Il est entendu qu'en déterminant le Seuil du Prix Haut, l'appli-
cation de l'Indice d'inflation se fera à partir de la date de mise
en huile, indépendamment de la Date d'Entrée en Vigueur du
présent Contrat.

Dans la zone de chaque Permis d'Exploitation, si le Prix Fixé
d'une ou plusieurs Qualités d'Hydrocarbures Liquides est
supérieur au Seuil du Prix Haut défini ci-dessus, la part de
chaque qualité d'Hydrocarbures Liquides équivalant en valeur
à la différence entre le Seuil de Prix Haut et le Prix Fixé pour
telle qualité d'Hydrocarbures Liquides, sera partagée, après
déduction de la Redevance, à raison de soixante (60%) pour
cent pour le Congo et de quarante pour cent (40%) pour le
Contracteur. Les quantités restantes de chaque qualité
d'Hydrocarbures Liquides seront partagées comme stipulé à
l'article 8.1 ci-dessus.

Partage de production au dessus du Seuil du Prix Haut

Part du Contracteur
40%

Part du Congo
60%

8.3 Si les Coûts Pétroliers à récupérer durant une année par-
ticulière sont en dessous de la valeur du Cost Stop comme
défini dans l'article 7.2, pour chaque Permis d'Exploitation, la
différence entre la quantité de production équivalente à des
tels Coûts Pétroliers et le Cost Stop sera considérée comme
Excess Cost Oil et sera partagée entre le Contracteur et le
Congo comme indiqué ci-dessous :

Taux de l'Excess Cost Oil

Reserves Prouvées Congo Contracteur
(Millions bbls)

<50 60% 40%

> 50 et <100 65% 35%

> 100 et < 150 70% 30

> 150 et < 300 75% 25

> 300 à négocier à négocier

8.4 Pour la répartition du Profit Oil de la Zone de Permis entre
le Congo et chaque entité composant le Contracteur prévue ci-
dessus, les parts de chaque qualité d'Hydrocarbures Liquides
à recevoir par le Congo et par chaque entité composant le
Contracteur sont proportionnelles au rapport entre la
Production Nette de chacune de ces Qualités d'Hydrocarbures
Liquides affectées au Profit Oil et la somme des Productions
Nettes des Hydrocarbures Liquides affectées au Profit Oil.
2732
ARTICLE 9 - VALORISATION DES HYDROCARBURES LIQUIDES

9.1 Pour les besoins de la gestion du présent Contrat, le brut
de référence sera le Brent de la mer du Nord, dont la valeur de
la cotation telle que publiée par le Platt's à la rubrique «Brent
daté» sera «le prix de référencer.

Aux fins de la récupération des Coûts Pétroliers, du partage du
Profit Oil, de la détermination des montants à verser au titre
de la PID prévue à l'article 10 ci-après et de la perception en
espèces de la Redevance minière proportionnelle, le prix de
chaque qualité d'Hydrocarbures Liquides est le “Prix Fixé”.

Le Prix Fixé reflétant la valeur d'une Qualité d'Hydrocarbures
Liquides, FOB terminal de chargement au Congo, sur le
marché international, est déterminé en Dollars par Baril. Ce
Prix Fixé est déterminé paritairement par le Contracteur et le
Congo pour chaque mois.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo
et le Contracteur se rencontrent afin de déterminer d'un com-
mun accord, pour chaque qualité d'Hydrocarbures Liquides
produite, le Prix Fixé pour chaque mois du Trimestre écoulé. A
cette occasion, le Contracteur soumet au Congo les informa-
tions visées à l'article 9.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux. Si,
au cours de cette réunion, un accord unanime ne peut être
obtenu, les Parties se rencontrent à nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des Hydrocarbures Liquides de qualités similaires afin
d'obtenir une décision unanime avant la fin du deuxième mois
suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur déter-
mine en tant que de besoin un prix mensuel provisoire, pour
chaque qualité d'Hydrocarbures Liquides, qu'il applique
jusqu'à la détermination définitive pour le mois considéré du
Prix Fixé. Ce prix provisoire est porté à la connaissance du
Congo.

En cas de désaccord persistant des Parties sur la détermina-
tion du Prix Fixé, l'une ou l'autre partie peut soumettre le dif-
férend à l'arbitrage dans les conditions prévues à l'article 23
du Contrat.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le
Congo et le Contracteur se concerteront pour fixer le prix du
Gaz Naturel conformément aux dispositions de l'article 15 ci-
après.

ARTICLE 10- PROVISION POUR INVESTISSEMENTS DIVERSIFIES

La Provision pour Investissements Diversifiés, ou “PID”, a pour
objet de permettre d'affecter des fonds à des investissements
où à des engagements financiers destinés au développement
de l'économie congolaise ; ces fonds seront affectés notamment
à la promotion des petites et moyennes entreprises et des
petites et moyennes industries et à une aide au financement
des projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à 1 %
de la valeur au(x) Prix Fixé(s) de la Production Nette de la Zone
de Permis.

Les montants correspondants sont versés par chaque entité
composant le Contracteur sur les comptes indiqués par le
Congo, conformément aux dispositions de la Procédure
Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

ARTICLE 11 - PROJET SOCIAL

Le Contracteur financera un projet social qui sera déterminé
par le Congo, à hauteur d'un montant maximum de deux cent

Journal officiel de la République du Congo

N° 48 - 2008

| cinquante mille Dollars (250 000 USD), ce montant constitue
| un Coût Pétrolier récupérable.

ARTICLE 12 - REGIME FISCAL

12.1 La Redevance minière proportionnelle due au Congo est
calculée au taux de 15% appliqué à la Production Nette de la
Zone de Permis.

|
| Le Congo aura le droit de recevoir la Redevance minière pro-
portionnelle en espèces en notifiant au Contracteur son choix
au moins quatre vingt dix (90) jours à l'avance. Si une telle
notification n'est pas faite par le Congo, la Redevance sera,
alors, prélevée par le Congo en nature au point d'enlèvement.
| Les quantités d'Hydrocarbures Liquides consommées par le
Contracteur au cours des Travaux Pétroliers seront assujetties
au paiement en espèces de la Redevance minière proportion-
nelle au taux de 15%. Les dépenses correspondantes
constitueront des Coûts Pétroliers récupérables.

12.2 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages définis
aux articles 7 et 8 ci-dessus est nette de tout impôt, droit ou
taxe de quelque nature que ce soit.

La part d'Hydrocarbures Liquides revenant au Congo à l'issue
des affectations et des partages définis aux articles 7 et 8 ci-
dessus comprend l'impôt sur les sociétés calculé au taux de
35% sur les revenus de chaque entité composant le
Contracteur provenant des activités réalisées en application du
Contrat. Les déclarations fiscales sont établies en Dollars par
chaque entité composant le Contracteur. Les quitus fiscaux
correspondants sont établis au nom de chacune des entités
composant le Contracteur auxquelles ils seront remis.

Le Congo aura le droit, moyennant une notification au
Contracteur quatre vingt dix (90) jours à l'avance, de recevoir
en espèces, sur la base du Prix Fixé, le montant du Tax Oil
compris dans la part d'Hydrocarbures lui revenant aux taux de
partage et affectations définis aux articles 7 et 8 du Contrat.
Dans un tel cas, le Contracteur recevra, au point d'enlèvement,
la part d'Hydrocarbures Liquides correspondante, devant
normalement revenir au Congo, conformément à l'article 12 du
Contrat.

Les dispositions du présent article s'appliquent séparément à
chaque entité composant le Contracteur pour l'ensemble des
Travaux Pétroliers.

12.3 Le Contracteur sera sujet aux dispositions de l'Annexe III
de ce Contrat « Régime Douanier ». Les matières non expres-
sément visées par cette Annexe sont soumises au régime de
droit commun des douanes en vigueur au Congo.

ARTICLE 13- TRANSFERT DE PROPRIETE ET ENLEVEMENT
DES HYDROCARBURES LIQUIDES

13.1 Les Hydrocarbures Liquides produits deviennent la pro-
priété indivise du Congo et du Contracteur au passage à la tête
des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au
Congo et à chaque entité composant le Contracteur en appli-
cation des articles 7, 8 et 12 est transférée à celles-ci à la sor-
tie des installations de stockage: dans le cas d'une expédition
par navire pétrolier, le point de transfert de propriété est le
point de raccordement entre le navire et les installations de

chargement.

Le Congo prend également livraison au même point de la part
d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients
et transporteurs, a le droit d'enlever librement au point d'en-
lèvement choisi à cet effet la part d'Hydrocarbures Liquides lui
revenant en application des articles 7, 8 et 13 ci-dessus.

Du jeudi 27 novembre 2008

Journal officiel de la République du Congo

2733

Tous les frais relatifs au transport, au stockage et à l'expédi- | réunira l'ensemble des producteurs de pétrole brut au Congo
tion des Hydrocarbures Liquides jusqu'au point d'enlèvement |

font partie des Coûts Pétroliers récupérables.

Les Parties conviennent que le Contracteur souscrive une telle
assurance sur la totalité de tels Hydrocarbures Liquides, y
compris la part du Congo, et que les coûts de cette assurance
constituent des Coûts Pétroliers récupérables.

3.2 Les Parties enlèvent leur part respective d'Hydrocarbures
Liquides, FOB terminal de chargement, sur une base aussi
régulière que possible, étant entendu que chacune d'elles peut,
dans des limites raisonnables, enlever plus ou moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois
qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte au droits de l'autre partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéris-
tiques des navires. Les Parties se concertent régulièrement
pour établir un programme prévisionnel d'enlèvements sur la
base des principes ci-dessus. Les Parties arréteront, avant le
début de toute production commerciale sur la Zone du Permis,
une procédure d'enlèvement fixant les modalités d'application
du présent article.

13.8 Chaque entité du Contracteur est tenue, à la demande du
Congo, de vendre en priorité aux industries congolaises, aux
conditions définies ci-dessous, les Hydrocarbures Liquides lui
revenant en vue de satisfaire les besoins de celles-ci. Le Congo
n'exigera pas de ces entités qu'elles vendent aux industries
congolaises au titre de chaque Année Civile des quantités
d'Hydrocarbures Liquides supérieures à trente pourcent (30%)
de la part leur revenant au titre du Contrat. Le Congo pourra
choisir la Qualité d'Hydrocarbures Liquides la plus appropriée
aux besoins des industries congolaises parmi les qualités
disponibles.

Le Congo notifiera à chaque entité du Contracteur, au moins
quatre vingt dix (90) jours avant le début de chaque Année
Civile, les quantités et les types d'Hydrocarbures Liquides pour
l'Année Civile en question. En pareil cas, le prix de vente des
Hydrocarbures Liquides sera payé en Dollars et selon des
modalités de paiement à convenir, y compris en ce qui con-
cerne les garanties de paiement, en fonction des circonstances,
dans le cadre d'un contrat qui sera négocié le moment venu
avec les acheteurs. Un tel prix ne sera pas inférieur au prix
déterminé pour le(s) type(s) d'Hydrocarbures Liquides confor-
mément aux dispositions prévues à l'article 9.

13.4 Dans la mesure où le Comité de Gestion déterminera que
cela est possible dans le cadre des opérations visées par le
Contrat, l'Opérateur s'efforcera de fournir aux industries
désignées par le Congo les différentes qualités requises. Au cas
où un mélange d'Hydrocarbures Liquides aurait déjà été effec-
tué, les entités du Contracteur s'engagent à la demande du
Congo à procéder à des échanges entre le tonnage
d'Hydrocarbures Liquides revenant au Congo en application de
l'article 13.3, contre les tonnages de pétrole brut de qualités
différentes qui sont à leur disposition et produites au Congo,
en tenant compte de la qualité, de la valeur et de tous autres
facteurs habituellement pris en considération selon les pra-
tiques en usage dans l'industrie pétrolière.

13.5 Sous réserve de la limite fixée à l'article 13.3 ci-dessus,
l'engagement de chaque entité du Contracteur de fournir des
Hydrocarbures Liquides aux industries congolaises est limité,
pour chaque Année Civile, à une quantité égale au total de
leurs besoins, multiplié par une fraction dont le numérateur
est la quantité d'Hydrocarbures Liquides de cette qualité
revenant à cette entité au titre de sa participation, et dont le
dénominateur est la production totale de pétrole brut de cette
qualité réalisée au Congo pendant la même Année Civile.

13.6 Au cas où il existerait au Congo plusieurs producteurs,
mais où en raison des besoins des industries congolaises, les
entités du Contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation
déterminée en application de l'article 13.3 ci-dessus, le Congo

et s’efforcera de faire effectuer entre eux des échanges de
quantités de pétrole brut de telle sorte que soit établie entre les
différents producteurs l'égalité décrite à l'article 13.3 cidessus,
en tenant compte de la quantité, de la valeur et tous autres
facteurs habituellement pris en considération dans l'industrie

pétrolière.

13.7 La livraison des quantités d'Hydrocarbures Liquides aux
industries congolaises se fera au point d'enlèvement à terre ou
en mer, ou à la sortie des installations de stockage de ces
entités.

ARTICLE 14 - PROPRIETE DES BIENS MOBILIERS ET IMMO-
BILIERS

14.1 La propriété des biens mobiliers et immobiliers de toute
nature acquis par le Contrateur dans le cadre des Travaux
Pétroliers sera automatiquement transférée au Congo (i) dès
complet remboursement au Contracteur des Coûts Pétroliers
correspondants (fi) ou en cas de retrait du Permis ou d'un
Permis d'Exploitation par le Congo pour des raisons prévues
au Code des Hydrocarbures.

Toutefois, après le transfert de propriété, le Contracteur pour-
ra continuer à utiliser lesdits biens immobiliers et mobiliers :
le Contracteur et le Congo s'accorderont sur les modalités de
rémunération du Congo. En cas de cession ou de vente des
biens ainsi transférés, les produits obtenus seront en totalité
versés au Congo.

14.2 Dans le cas où des biens mentionnés ci-dessus font
l'objet de sûretés consenties à des tiers dans le cadre du
financement des Travaux Pétroliers, le transfert de la propriété
de ces biens au Congo n'interviendra qu'après complet rem-
boursement par le Contracteur des emprunts ainsi garantis et
obtention des mainlevées des sûretés. Les Parties conviennent
que les sûretés sur les emprunts contractés dans le cadre du
financement des Travaux Pétroliers doivent avant leur mise en
œuvre, être préalablement approuvés par le Congo.

14.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au Contracteur :

- aux biens meubles et immeubles acquis par le Contracteur
pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

ARTICLE 15 - GAZ NATUREL

15.1 En cas de découverte de Gaz Naturel, le Congo et le
Contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité d'une exploitation commerciale de cette
découverte et, si elle est possible, envisager les aménagements
qui devront être apportés au Contrat.

15.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou
non, pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection de Gaz Naturel visant à amélio-
rer la récupération des Hydrocarbures Liquides. Les quantités
de Gaz Naturel ainsi utilisées ne seront soumises à aucun
droit, impôt ou taxe de quelque nature que ce soit.

15.3 Tout Gaz Naturel associé produit et non utilisé directe-
ment pour les Travaux Pétroliers ne pourra être brülé à la
torche qu'après autorisation du Ministre chargé des
Hydrocarbures telle que prévue à l'article 25, dernier alinéa du
Code des Hydrocarbures.

ARTICLE 16 - FORMATION ET EMPLOI DU PERSONNEL CON-
GOLAIS

16.1 Sur la base des besoins de formation exprimés par le
Congo, l'Opérateur mettra en œuvre un programme de forma-
tion de personnel dans le domaine de la recherche, de

2734 Journal officiel de la République du Congo

l'exploitation et de la commercialisation des Hydrocarbures
dont le budget annuel sera égal, pour chaque Année Civile, à
la somme de soixante mille Dollars (60.000 USD). Les
programmes de formation et budgets susvisés seront préparés
par l'Opérateur et présentés au Comité de Gestion pour dis-
cussion et approbation. Les actions de formation concerneront
les personnels techniques et administratifs de tous niveaux du
Congo et seront conduites au moyen de stages au Congo ou à
l'étranger, d'attributions de bourses d'études à l'étranger et, le
cas échéant, de la création d'un centre de formation profes-
sionnelle au Congo. Le personnel en formation restera sous
son statut d'origine et restera rémunéré par son organisme
originel de rattachement.

Les dépenses correspondant aux actions de formation con-
stitueront des Coûts Pétroliers récupérables.

16.2 L'Opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo du personnel congolais. Dans la mesure où il ne serait
pas possible de trouver des ressortissants congolais ayant les
qualifications nécessaires pour occuper les postes à pourvoir,
l'Opérateur pourra embaucher du personnel étranger confor-
mément à la réglementation en vigueur au Congo.

ARTICLE 17-PRODUITS ET SERVICES NATIONAUX

17.1 Dans le cadre des Travaux Pétroliers, il est convenu que
priorité sera accordée aux entreprises congolaises pour l'octroi
de contrats à condition qu'elles remplissent les conditions
requises, à savoir : fournir des biens ou des services de qua-
lité égale à ceux disponibles sur le marché international et
proposés à des prix (article par article), toutes taxes com-
prises, concurrentiels par rapport à ceux pratiqués par les
sous-traitants étrangers pour les biens et services similaires.
La préférence sera notamment accordée aux services offerts
par les sociétés contrôlées par le Congo lorsqu'elles remplis-
sent les conditions indiquées ci-dessus.

17.2 Le Contracteur recourra en priorité aux services du
Centre des Services Pétroliers installé dans le Port Autonome
de Pointe-Noire.

ARTICLE 18 -INFORMATIONS - CONFIDENTIALITE

18.1 Outre les obligations de fourniture d'informations aux
autorités congolaises mises à la charge du Contracteur par la
réglementation pétrolière, l'Opérateur fournira au Congo une
copie des rapports et documents suivants qui seront établis
après la Date d'Effet du Contrat :

- rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géophysique :

- rapports d'études de synthèse géologique ainsi que les
cartes y afférentes ;

-‘rapports de mesures, d'études et d'interprétations géo-
physiques, cartes, profils, sections ou autres documents
afférents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies enre-
gistrées :

- rapports des tests ou essais de production réalisés ainsi
que de toute étude relative à la mise en débit ou en produc-
tion d'un puits ;

- rapports concernant les analyses effectuées sur carotte ;

- études de gisement ;

- rapports de production ;

- tous les rapports journaliers, mensuels ou annuels issus
des activités de recherche, de développement et d'exploita-
tion.

Toutes les cartes, sections, profils, diagraphies et autres docu-
ments géologiques ou géophysiques seront fournis sur un sup-
port transparent adéquat pour reproduction ultérieure. Une
portion représentative des carottes et des déblais de forage
prélevés dans chaque puits ainsi que des échantillons des

2008

fluides produits pendant les tests ou essais de production
seront également fournis au Congo dans des délais
raisonnables. A l'expiration du Contrat, pour quelque raison
que ce soit, les documents originaux et échantillons relatifs
aux Travaux Pétroliers conduits postérieurement à la Date
d'Effet seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'Opérateur sur les Travaux Pétroliers, dont au
moins une copie sera conservée au Congo.

Toutes les dépenses correspondantes à l'article 18.1 cons-
tituent des Coûts Pétroliers récupérables.

18.2 Le Contrat ainsi que ses annexes et toutes les informa-
tions relatives à l'exécution du Contrat sont, vis-à-vis des tiers,
traités comme confidentiels par les Parties. Cette obligation ne
concerne pas :

{i) les informations relevant du domaine public,

{ïi) les informations déjà connues par une partie avant
qu'elles ne lui soient communiquées dans le cadre du
Contrat, et

{ii) les informations obtenues légalement auprès de tiers qui
les ont eux-mêmes obtenues légalement et qui ne font
l'objet d'aucune restriction de divulgation ni d'engagement
de confidentialité.

Les Parties peuvent cependant les communiquer, en tant que
de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de
procédures judiciaires ou arbitrales, si elles y sont légale-
ment ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui
communique de telles informations à une Société Affiliée se
porte garante envers l'autre partie du respect de l'obligation
de confidentialité, ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que ces
banques et organismes s'engagent à les tenir confiden-
tielles.

L'Opérateur peut également communiquer les informations
aux tiers fournisseurs, entrepreneurs et prestataires de ser-
vices intervenant dans le cadre du Contrat, à condition toute-
fois qu'une telle communication soit nécessaire pour la réali-
sation des Travaux Pétroliers et que lesdits tiers s'engagent à
les tenir confidentielles.

Les entités composant le Contracteur peuvent également com-
muniquer des informations à des tiers en vue d'une Cession
d'intérêts pour autant que ces tiers souscrivent un engage-
ment de confidentialité dont copie sera communiquée au

Congo.

18.3 Sauf application des dispositions du présent Contrat,
aucune déclaration publique, annonce ou circulaire concer-
nant les conditions et les dispositions de ce Contrat, ou infor-
mations sensibles qui peuvent être définies comme telles par le
Congo de temps à autre concernant les activités des Parties ne
sera faite ou émise par, ou au nom de l'une des Parties, sans
l'approbation préalable par écrit de l'autre Partie.

ARTICLE 19 - CESSIONS

Toute Cession d'intérêt sur tout ou partie de la Zone de Permis
par l'une des entités composant le Contracteur sera soumise à
l'approbation préalable du Congo dans les conditions telles
que définies à l'article 36 de la loi portant Code des
Hydrocarbures.

Cette approbation est également requise pour toute opération
ayant pour conséquence le changement de contrôle de l'entité
cédante.

Du jeudi 27 novembre 2008

L'évaluation de la demande d'approbation par le Congo sera |
faite de façon diligente, en se focalisant sur les capacités tech- |
niques et financières de l'entité cessionnaire.

La Cession de tout ou partie des parts d'intérêts dans le
présent Contrat ou dans toute convention qui en est dérivé ne |
donnera lieu à aucune taxation directe ou indirecte.
|
|

ARTICLE 20 - ENTREE EN VIGUEUR - DATE D'EFFET -
DUREE -MODIFICATIONS

20.1 Le Contrat entrera en vigueur le jour de la promulgation
de la loi portant approbation du présent Contrat.

20.2 Le Contrat restera en vigueur pendant toute la durée
comprise entre la Date d'Entrée en Vigueur et la date de termi-
naison prévue à l'article 24 ci-dessous. |

20.3 Les termes de ce Contrat ne peuvent être modifiés que par |
l'accord unanime des Parties.

20.4 S'il est démontré, par la suite, par l'une ou l'autre Partie
que l'équilibre économique général des dispositions de ce
Contrat au moment de la Date d'Effet a été défavorablement
influencé par des changements des lois, de statuts, de règle-
ments ou d'autres matières applicables à ce Contrat qui pour-
raient prendre effet après la Date d'Effet, des avenants au
présent Contrat seront pris pour rétablir un tel équilibre |
économique général. Au cas où aucun accord ne pourrait être
trouvé, tous les différends seront soumis à un arbitrage selon
les termes de l'article 23.

ARTICLE 21 - FORCE MAJEURE

21.1 Aucun retard ou défaillance d'une Partie à exécuter l'une
quelconque des obligations découlant du Contrat ne sera con- |
Sidéré comme une violation de ce Contrat si ce retard ou cette
défaillance est dû à un cas de force majeure, c'est-à-dire à un
événement imprévisible, irrésistible et indépendant de la
volonté de la Partie qui l'invoque.

Si, par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du Contrat est différée, la durée du
retard en résultant, augmentée du temps qui pourra être
nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des Travaux Pétroliers, sera ajoutée au
délai prévu au Contrat pour l'exécution de ladite obligation.

21.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai à l'autre Partie
en spécifant les éléments de nature à établir la force majeure,
et prendre, en accord avec l'autre Partie, toutes les disposi-
tions utiles et nécessaires pour permettre la reprise normale
de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
doivent continuer à être remplies conformément aux disposi- |
tions du Contrat. |

ARTICLE 22-DROIT APPLICABLE ET REGLEMENT DES LITIGES

Le Contrat est régi par le droit congolais et sera interprété
selon le droit congolais.

ARTICLE 23-ARBITRAGE

23.1 Tous les différends découlant du Contrat, à l'exception de
ceux visés à l'article 23.5 ci-dessous, qui surgiront entre le
Congo d'une part, et les entités du Contracteur d'autre part,
qui ne pourront pas être résolus à l'amiable, seront tranchés
définitivement par arbitrage, conformément aux règles en
vigueur à la Date d'Entrée en Vigueur, du Centre International |
pour le règlement des différends relatifs aux investissements |
(ci-après désigné le “Centre”), institué par la Convention pour |

Journal officiel de la République du Congo

2735

le Règlement des différends relatifs aux investissements entre
Etats et Ressortissants d'autres Etats (ci-après désigné la
“Convention CIRD/"), à laquelle le Congo est partie.

Les Parties déclarent qu'aux fins de l'article 25 (1) de la
Convention CIRDI. tout différend relatif au Contrat est un dif-
férend juridique résultant directement d'un investissement.

23.2 Le Congo et les entités du Contracteur nommeront cha-
cun un arbitre et s'efforceront de se mettre d'accord sur la
désignation d'un tiers arbitre qui sera le président du tribunal.
A défaut de désignation d'un arbitre ou d'un accord sur le tiers
arbitre, les dispositions de l'article 38 de la Convention CIRDI
s'appliqueront.

23.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbi-
trage et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre Partie au titre du Contrat. Un jugement d'exequatur
pourra être rendu par tout tribunal ou toute autorité compé-
tente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour
obtenir la confirmation judiciaire de la sentence et une déci-
sion exécutoire.

23.4 Le Congo renonce irrévocablement par les présentes à se
prévaloir de toute immunité lors de toute procédure relative à
l'exécution de toute sentence arbitrale rendue par un Tribunal
Arbitral constitué conformément au présent article 23, y com-
pris sans limitation toute immunité concernant les significa-
tions, toute immunité de juridiction et toute immunité d'exé-
cution quant à ses biens.

23.5 Tous les différends pouvant survenir entre les entités
constituant le Contracteur seront tranchés selon la clause
d'arbitrage du Contrat d'Association.

Si le Congo et une des entités du Contracteur sont en désac-
cord sur la détermination du prix des Hydrocarbures Liquides
dans le cadre de l'article 9 ci-dessus, le Congo ou ladite entité
pourra demander au Président de l'Institute of Petroleum à
Londres, Grande Bretagne, de désigner un expert internatio-
nal qualifié, à qui le différend sera soumis. Si le Président de
l'institute of Petroleum ne désigne pas d'expert, chacune des
Parties au différend pourra demander au Centre International
d'Expertise de la Chambre de Commerce Internationale à Paris
de procéder à cette désignation. Le Congo et ladite entité
fourniront à celui-ci toutes les informations qu'ils jugeront
nécessaires ou que l'expert pourra raisonnablement demander.

23.6 Dans les trente (30) jours de la date de sa désignation,
l'expert communiquera au Congo et à ladite entité le prix qui,
à son avis, doit être utilisé en application de l'article 9 ci-
dessus. Ce prix liera les Parties et sera réputé avoir été arrêté
d'un commun accord entre celles-ci. Les frais et honoraires de
l'Institue of Petroleum à Londres ou de la Chambre de
Commerce Internationale, ainsi que de l'expert, seront
partagés par parts égales entre le Congo et ladite entité.
L'expert ne sera pas un arbitre, et les procédures relatives à
l'arbitrage ne seront pas applicables.

ARTICLE 24 - TERMINAISON

24.1 Le Contrat prend fin (i) lorsque le Permis et tous les
Permis d'Exploitation auront expiré ou ne seront pas renou-
velés conformément aux dispositions du Contrat, ou (ii) aux
cas prévus par le Code des Hydrocarbures ou (iii) pour chaque
entité du Contracteur, en cas de retrait volontaire ou involon-
taire conformément aux dispositions prévues au Contrat
d'Association.

24.2 Si une entité du Contracteur souhaite se retirer volon-
tairement conformément au Contrat d'Association, le
Contracteur en informera le Comité de Gestion avec un préavis
de soixante quinze (75) jours. Le Congo et le Contracteur se
concerteront pour le transfert de la participation de cette
entité.

2736 Journal officiel de la République du Congo

N° 48 - 2008

24.3 En cas de terminaison du Contrat telle que prévue à l'ar- | b) Pour le Contracteur

ticle 24.1 ci-dessus :

(a) sous réserve des dispositions de l'article 14 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs
acquis au titre du Contrat et rendra compte de cette liqui-
dation au Comité de Gestion. Les frais de cette liquidation
seront supportés par le Contracteur.

{b) le Contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du Contrat.

ARTICLE 25 - GARANTIES GENERALES

25.1 Le Congo garantit pendant la durée du Contrat à chacune
des entités composant le Contracteur la possibilité de trans-
férer librement leurs revenus ou distributions vers des ban-
ques étrangères de leur choix, de maintenir des avoirs en
devises dans ces banques et, sous réserve des dispositions de
l'article 38 du Code des Hydrocarbures, d'effectuer des
paiements en devises dans le cadre des opérations réalisées
dans le cadre du Contrat.

En conséquence et sous réserve de l'article 25.3 ci-dessous, les
droits de chacune des entités composant le Contracteur ne
seront en aucun cas soumis en quelque domaine que ce soit à
une mesure aggravante par rapport au régime défini au pre-
mier alinéa du présent article.

25.2 Au cas où le Congo changerait sa législation ou sa régle-
mentation, qui se traduirait par une aggravation des condi-
tions générales juridiques, financières, fiscales et économiques
dans lesquelles le Contracteur exerce ses activités, le Congo
s'engage à contacter sans délai le Contracteur pour s’accorder
sur les changements à apporter au Contrat, afin de rétablir un
équilibre économique équivalent à celui préexistant à la Date
d'Entrée en Vigueur.

25.3 Par dérogation aux autres dispositions de l'article 25.2 ci-
dessus, les modifications apportées à la législation du travail
seront applicables de plein droit aux entités qui composent le
Contracteur sauf celles qui comportent des restrictions aux
droits de leurs actionnaires ou de leurs affiliés.

Les entités membres du Contracteur, leurs actionnaires et
Sociétés Affiliées, seront exonérés de tous impôts, droits et
taxes à raison des dividendes versés ou reçus, des créances,
prêts et intérêts, des achats et transport d'Hydrocarbures,
services rendus, Cessions d'intérêts ou Cession de droits et
obligations dérivés du Permis ou des Permis d'Exploitations
objets du Contrat, et plus généralement à raison de tous les
révenus versés par les entités membres du Contracteur à leurs
actionnaires et /ou Sociétés Affiliées générés par les activités
et opérations pétrolières objets du Contrat.

25.4 Le Congo garantit pendant la durée du Contrat à chacune
des entités composant le Contracteur la stabilité des condi-
tions générales, juridiques, financières, fiscales, douanières et
économiques dans lesquelles ils exercent leurs activités, telles
que ces conditions résultent de la législation et de la réglemen-
tation en vigueur à la date de signature du Contrat.

ARTICLE 26 - ADRESSES

Toute communication sera faite aux Parties aux adresses sui-
vantes :

a) Pour le Congo

Ministère des Hydrocarbures

BP 2120 Brazzaville République du Congo
Télex : 5547 KG

Tél : (242) 83 58 95

Fax : (242) 83 62 43

Cliveden Petroleum Congo Ltd

Geneva Branch 24 Chemin Du Velours 1231 - Conches -
Suisse

Tél : 41 (22) 700 68 60

Fax : 41 (22) 700 58 15

E-mail : clivedengva@bluewin.ch

Société Nationale des Pétroles du Congo
BP 188 Brazzaville

République du Congo

Tél : (242) 81 09 64

81 40 77

Fax : (242) 81 04 92

ARTICLE 27 -DIVERS

Tous les avis et autres communications prévus au Contrat
seront donnés par écrit, soit :

{i) par remise au représentant de la Partie au Comité de
Gestion ;

(üi) par courrier recommandé avec demande d'avis de récep-
tion ;

(iii) par télex, télécopieur, ou télégramme, adressé à la partie
qui doit être notifiée à l'adresse appropriée indiquée ci-
dessus :

Fait en trois (3) exemplaires à Brazzaville, le : 21 novembre 2001
Pour le Congo

Jean-Baptiste TATI LOUTARD
Ministre d'Etat, Ministre des Hydrocarbures

Pour Cliveden Petroleum Congo Ltd

Jean Gabriel ANTONI
Directeur Exécutif

Pour la SNPC

Denis Auguste Marie GOKANA
Président Directeur Général

ANNEXE II
PROCEDURE COMPTABLE

CHAPITRE I - REGLES GENERALES

ARTICLE 1€ - OBJET

La présente Procédure Comptable constitue l'annexe II au
Contrat de Partage de Production entre le Congo, la SNPC et
Cliveden Petroleum Congo Ltd relatif au Permis Marine XIII et

dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables aux-
quelles le Contracteur est tenu de se conformer au titre de la
comptabilisation des opérations résultant de l'exécution du
Contrat, ainsi que les rapports, états, déclarations, docu-
ments, informations et renseignements comptables et finan-
ciers, périodiques ou non, qui doivent obligatoirement être
fournis au Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente annexe ont la même
signification que celle qui leur est donnée dans le Contrat, à
moins que le contexte ne confère clairement à ces termes une
signification différente. Pour les besoins de la présente
Procédure Comptable, le « Contracteur » peut en outre dési-
gner chacune des entités qui le constituent, notamment
lorsqu'il s’agit des droits ou obligations leur incombant à titre
personnel. Certains des droits et obligations du Contracteur

Du jeudi 27 novembre 2008

Journal officiel de la République du Congo

2737

peuvent être exercés par l'intermédiaire de l'Opérateur, notam- | Tous les registres, comptes, livres et états comptables, ainsi
ment lorsqu'il s'agit d'opérations ou de comptes communs aux | que l'original des pièces justificatives, contrats, factures et

entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente
annexe et les stipulations du Contrat, ces dernières prévalent.

ARTICLE 2 - COMPTABILISATION DES OPERATIONS EN
DEVISES

Conformément à l'article 5.7 du Contrat, le Contracteur tient
sa comptabilité en langue française et en dollars des Etats-
Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies autres que le US $, y compris le franc CFA, dans le
cadre des Travaux Pétroliers sera effectué en US $ à titre
provisoire sur la base des taux de change prévalant dans la
période et calculés conformément aux méthodes habituelles
du Contracteur.

Toute conversion entre francs CFA et Dollars devra être enre-
gistrée au taux de change applicable. A ces fins, le taux de
change moyen applicable sera le taux de change à l'achat pour
des francs CFA, tel qu'offert par les banques commerciales au
Congo pour les cinq (5) derniers jours pendant lesquels elles
ont été ouvertes le mois précédant le mois au cours duquel les
coûts et dépenses sont encourus.

Lorsque des débours sont effectués ou des paiements sont
reçus dans une devise autre que le Dollar ou le franc CFA, et
sont convertis à partir de/ou en Dollars ou en francs CFA, ces
débours ou paiements sont enregistrés pour le montant réel en
Dollars ou en francs CFA déboursé ou reçu résultant de cette
conversion.

Tout(e) avance, débours ou recette réalisée dans une devise
autre que le franc CFA ou le Dollar, qui n'est pas converti(e) à
partir de/ou en Dollars ou francs CFA est transcrit{e) en
Dollars à un taux égal à la moyenne arithmétique des cours
publiés par le Financial Times à la rubrique « Exchange Cross
Rates » publié le dernier jour ouvrable du mois précédant
l'opération concernée. Si la rubrique ne figure pas dans
l« Exchange Cross Rates » alors les cours cotés sous la section
« World Value of the Dollar » du Financial Times doivent être
utilisés.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de coûts pétroliers que ceux qui ont été
mouvementés par l'enregistrement initial, de façon à ce qu'il ne
réalise ni gain ni perte.

Le Contracteur fera parvenir au Congo, avec les états
trimestriels prévus au chapitre VII, un relevé des taux de
change utilisés pendant la période, tels que côtés comme ci-
dessus par les banques commerciales congolaises et/ou le
Financial Times.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies autres que le US $, y compris le franc CFA, et de
toutes autres opérations de change relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.

ARTICLE 3 - TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-après désignée la «
Comptabilité ») permettant de distinguer les Travaux Pétroliers
régis par le Contrat des autres activités éventuellement exer-
cées au Congo. La Comptabilité correspond à la comptabilité
analytique du Contracteur ou à des états de suivi et de syn-
thèse relatifs aux Travaux Pétroliers.

autres documents relatifs à la Comptabilité sont conservés au
Congo. Les registres, comptes, livres et états comptables, ainsi
que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur est
tenu de fournir au Congo soit en vertu de la réglementation en
vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du Contrat dans les conditions, formes et délais indiqués au
chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-
tion du Contracteur.

CHAPITRE II - COMPTABILITE GENERALE
ARTICLE 4 - PRINCIPES

I. La comptabilité générale enregistrant les activités des entités
constituant le Contracteur, exercées dans le cadre du Contrat,
doit être conforme aux règles, principes et méthodes du plan
comptable général des entreprises en vigueur au Congo (Plan
Comptable SYSCOHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les règles
et pratiques comptables généralement admises dans l'indus-
trie pétrolière dans la mesure où elles ne sont pas contraires
au Plan Comptable SYSCOHADA.

Il. Les réalisations au titre des Travaux Pétroliers sont
imputées au débit ou au crédit des comptes, de Coûts
Pétroliers dès que les charges ou produits correspondants sont
dus ou acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes
facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des pro-
duits à recevoir, c'est-à-dire des dettes ou créances certaines,
non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire diligence
pour que toute imputation provisionnelle soit régularisée dans
les plus brefs délais par la comptabilisation de la dépense ou
de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également pris en compte : ils sont
calculés sur la base d'estimation disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette nature
soit régularisée dans les plus brefs délais par la comptabilisa-
tion de la charge ou du produit réel(le) correspondant(e).

ARTICLE 5 LE BILAN

La comptabilité générale doit refléter fidèlement la situation
patrimoniale du Contracteur, aussi bien active que passive, et
permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque
élément de l'actif et du passif et apprécier la situation finan-
cière du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des supplé-
ments d'apports correspondant à des biens ou espèces nou-
vellement affectés auxdites opérations, et augmentée des
prélèvements correspondant aux retraits, par l'entreprise, de
biens ou d'espèces qui y étaient précédemment affectés.

2738 Journal officiel de la République du Congo

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des Sociétés
Affiliées du Contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipula-
tions de l'article 14 du Contrat, sont enregistrés dans la
Comptabilité en permettant de faire ressortir clairement leur
statut juridique et leur valeur d'acquisition, de construction ou
de fabrication.

Chaque entité composant le Contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

ARTICLE 6 - COMPTES DE CHARGES

Peuvent être portés au débit des comptes de charges et pertes
par nature toutes les charges, pertes et frais, qu'ils soient
effectivement payés ou simplement dus, relatifs à l'Année
Civile concernée, à condition qu'ils soient justifiés et nécessités
par les besoins des Travaux Pétroliers et qu'ils incombent
effectivement au Contracteur, à l'exclusion de ceux dont
limputation n'est pas autorisée par les stipulations du
Contrat.

ARTICLE 7 - COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et pro-
fits par nature, les produits de toute nature, liés aux Travaux
Pétroliers, qu'ils soient effectivement encaissés ou exigibles par
le Contracteur.

CHAPITRE I! - LA COMPTABILITE DES COUTS PETROLIERS

A - ELEMENTS DES COUTS PETROLIERS ET PRINCIPES DE
RECUPERATION

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

I. Suivant les mêmes règles et principes que ceux visés aux
articles 2 et 3 ci-dessus, le Contracteur tiendra, en perma-

nence, une Comptabilité conformément à l'article 3 faisant

ressortir le détail des dépenses effectivement payées ou encou-

rues par lui et donnant droit à récupération en application des |

dispositions du Contrat et de la présente annexe, les Coûts
Pétroliers récupérés par chaque entité composant le
Contracteur, au fur et à mesure de l'affectation de la produc-
tion destinée à cet effet, ainsi que les sommes venant en
déduction des Coûts Pétroliers. Ces Coûts Pétroliers seront
actualisés conformément aux dispositions de l'article 7.6 du
Contrat et suivant les mécanismes décrits à l'alinéa VIII ci-
dessous.

Il. La Comptabilité des Coûts Pétroliers doit être sincère et
exacte ; elle est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et dégagés les
Coûts Pétroliers afférents, notamment, aux dépenses relatives
aux :

1) Travaux de Recherche,

2) Travaux de Développement,

3) Travaux d'Exploitation,

4) Travaux d'Abandon et aux provisions constituées en vue
de leur réalisation, et

5) activités connexes, annexes ou accessoires ainsi que la
Provision pour Investissements Diversifiés définie à l'article
10 du Contrat, en distinguant chacune d'elles.

En outre, les Coûts Pétroliers sont regroupés et présentés de
la manière prévue à l'article 7.5 du Contrat afin de faciliter leur
recouvrement à partir du « Cost Oil ».

II. Pour chacune des activités ci-dessus, la Comptabilité des
Coûts Pétroliers doit permettre de faire ressortir :

1) Les dépenses relatives aux immobilisations corporelles,

la construction ou la réalisation :

a) De terrains,

b) De bâtiments (ateliers, bureaux, magasins, logements,
laboratoires, etc.),

c) D'installations de chargement et de stockage,

d) De voies d'accès et ouvrages d'infrastructure générale,

e) De moyens de transport des Hydrocarbures (canalisa-
tions d'évacuation, bateaux-citernes, etc.).

f) D'équipements généraux,

2) D'équipements et installations spécifiques,

h) De véhicules de transport et engins de génie civil,

i) De matériel et outillage (dont la durée normale d'utilisa-
tion est supérieure à une année),

) De forages productifs,

k) D'autres immobilisations corporelles ;

2) Les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant :

a) Aux travaux de terrain, de géologie et de géophysique, de
laboratoire, études, retraitement, etc.,

b) Aux forages d'exploration,

<) Aux autres immobilisations incorporelles ;

3) Les dépenses relatives aux matériels et matières consomma-
bles ;

4) Les dépenses opérationnelles de fonctionnement. Il s'agit
des dépenses de toute nature non prises en compte aux para-
graphes III, 1} à 3) ci-dessus, et liées directement à l'étude, la
conduite et l'exécution des Travaux Pétroliers ;

5) Les dépenses non opérationnelles. Il s'agit de dépenses sup-
portées par le Contracteur, liées aux Travaux Pétroliers et se
rapportant à la direction et à la gestion administratives des-
dites opérations.

IV. Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumérées
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) De l'Opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) Des entités composant le Contracteur, pour les biens et
services qu'elles ont fournis elles-mêmes :

3) Des Sociétés Affiliées :

4) Des tiers.

V. La Comptabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) Le montant total des Coûts Pétroliers payés ou encourus par
le Contracteur ;

2) Le montant total des Coûts Pétroliers récupérés :

3) Les montants venant en diminution des Coûts Pétroliers et
la nature des opérations auxquelles se rapportent ces mon-
tants ;

4) Le montant des Coûts Pétroliers restant à récupérer.

VI. La Comptabilité des Coûts Pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se rap-
portant directement, en application du Contrat et des stipula-
tions de la présente annexe, aux Travaux Pétroliers, et consi-
dérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois

1) Etre nécessaires à la réalisation des Travaux Pétroliers con-
formément aux usages de l'industrie pétrolière,

2) Etre justifiées et appuyées de pièces et documents justifica-

notamment celles se rapportant à l'acquisition, la création, | tifs permettant un contrôle et une vérification par le Congo.

N° 48 - 2008
Du jeudi 27 novembre 2008

VII. La Comptabilité des Coûts Pétroliers enregistre, au crédit,
le montant des Coûts Pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à mesure
de leur encaissement, les recettes et produits de toute nature
qui viennent en déduction des Coûts Pétroliers.

VII. Aux fins de l'application de l'article 7.6 du Contrat, les
Coûts Pétroliers non récupérés à la fin d'un Trimestre donné
et imputés aux comptes des Coûts Pétroliers antérieurement
audit Trimestre sont actualisés, à la fin de chaque Trimestre,
selon la procédure suivante :

- les Coûts Pétroliers non récupérés pendant le Trimestre
concerné sont multipliés par une fraction dont le numéra-
teur est égal à l'Indice tel qu'il s'applique à ce Trimestre et
dont le dénominateur est égal à l'Indice correspondant tel
qu'il s'applique au Trimestre précédant le Trimestre con-
cerné ;

- pour cette actualisation, l'Indice du Trimestre à considérer
sera l'indice moyen entre l'Indice au début du Trimestre et
celui pris à la fin du Trimestre considéré ; il sera retenu
comme date de paiement le quinzième jour du mois suivant
le mois d'imputation.

Cette indexation ne s'applique pas aux coûts des Travaux
d'Abandon tels que prévus à l'article 13.10 ci-dessous, aux
avances faites à la SNPC conformément aux dispositions du
Contrat d'Association et aux emprunts effectués auprès des
tiers pour le financement des Travaux Pétroliers. En con-
séquence, cette indexation ne portera que sur les financements
réalisés en fonds propres, y compris les avances en capital
faites par les Sociétés Affiliées des entités composant le
Contracteur.

ARTICLE 9 - PRINCIPES DE RECUPERATION

Dès le démarrage de la production d'Hydrocarbures, sur l'un
des Permis d'Exploitation de la Zone de Permis, chaque entité
composant le Contracteur commencera à récupérer sa part des
Coûts Pétroliers relatifs à la Zone de Permis correspondante
selon les dispositions de l'article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation y
compris toutes les dépenses liées à tout projet social réalisé
dans le cadre de l'attribution du Permis ;

2 - Coûts Pétroliers au titre des Travaux de Développement ;

3 - Coûts Pétroliers au titre de la PID et des provisions et
dépenses décidées pour la couverture des Travaux
d'Abandon ; et

4 - Coûts Pétroliers au titre des Travaux de Recherche ainsi
que tous les autres Coûts Pétroliers.

Les Coûts Pétroliers correspondant aux dépenses antérieures
à la Date d'Entrée en Vigueur du Contrat seront reclassés aux
fins du présent paragraphe dans les catégories correspondant
aux opérations effectuées, notamment celles correspondant
aux Travaux de Recherche et aux Travaux de Développement.

A l'intérieur de chaque catégorie, les Coûts Pétroliers seront
récupérés suivant le principe * first in, first out » : les Coûts
Pétroliers les plus anciens sont réputés récupérés ou
récupérables en premier.

Les montants avancés à la SNPC par les autres entités com-
posant le Contracteur au titre du financement des Travaux
Pétroliers sur le Permis, conformément aux dispositions du
Contrat d'Association constituent des Coûts Pétroliers pour la
SNPC.

B - BASES D'IMPUTATION
ARTICLE 10 - PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques
habituelles du Contracteur en matière de répartition et de

Journal officiel de la République du Congo

2739

| reversement doivent être appliqués de façon homogène,
équitable et non discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modifi-
cation substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.

ARTICLE 11- DEBIT DES COMPTES DE COUTS PETROLIERS

Sont imputées au débit des comptes matérialisant les Coûts
Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité analy-
tique du Contracteur :

- imputation directe pour toutes les dépenses encourues au
titre des Travaux Pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des Coûts
Pétroliers : acquisition d'équipements, d'installations,
matériels et matières consommables, prestations de service
rendus par des tiers extérieurs, les Sociétés Affiliées du
Contracteur, etc. :

- imputation indirecte pour les dépenses et coûts encourus
au titre des Travaux Pétroliers dont la comptabilisa-
tion dans les comptes de Coûts Pétroliers relève de taux
d'oeuvre internes et de clés de répartition : ces dépenses et
coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du
Contracteur et aux charges de fonctionnement non opéra-
tionnelles.

ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS ET DE
BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés
par le Contracteur dans le cadre des Travaux Pétroliers et
effectivement affectés à ces Travaux Pétroliers sont comptabi-
lisés au prix de revient de construction, de fabrication, de créa-
tion ou de réalisation. Il convient de noter que certaines opéra-
tions de gros entretien devront figurer dans les actifs, confor-
mément aux pratiques habituelles du Contracteur, et être
comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables
nécessités par les Travaux Pétroliers et autres que ceux visés
ci-dessus, sont :

a) Soit acquis pour utilisation immédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage tempo-
raire par le Contracteur (sans, toutefois, qu'ils aient été assim-
ilés à ses propres stocks). Ces équipements, matériels et
matières consommables acquis par le Contracteur sont val-
orisés, pour imputation aux Coûts Pétroliers, à leur prix rendu
à pied d'oeuvre (prix rendu Congo) sur la base des éléments
suivants :

|
| 1- Le prix d'achat après ristournes et rabais,
|

2- Les frais de transport, d'assurance, de transit, de manuten-

tion et de douane (et autres impôts et taxes éventuels) depuis

le magasin du vendeur jusqu'à celui du Contracteur ou
| jusqu'au lieu d'utilisation, selon le cas, et

3- Lorsqu'il y a lieu, les frais de fonctionnement du magasin du
Contracteur incluant l'amortissement des bâtiments calculé
conformément au paragraphe 5 (b) du présent article, le coût
de gestion du magasin, les frais des services d'approvision-
nement locaux et, le cas échéant, hors du Congo.

b) Soit fournis par une des entités composant le Contracteur à
partir de ses propres stocks :

1- Les équipements et matériels neufs, ainsi que les matières
consommables fournis par une des entités composant le
Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités sont valorisés, pour imputation, au dernier

2740

prix de revient moyen pondéré, calculé conformément aux dis-
positions du paragraphe 2) a) ci-dessus.

2- Les matériels et équipements amortissables déjà utilisés
fournis par une des entités composant le Contracteur à partir
de ses propres stocks ou de ceux de ses autres activités, y
compris celles de ses Sociétés Affiliées, sont valorisés, pour
imputation aux Coûts Pétroliers, d'après le barème ci-après :

i- Matériel neuf (État « A »)
Matériel neuf qui n'a jamais été utilisé : 100 % (cent pour
cent) du coût net correspondant au dernier prix de revient
moyen pondéré, calculé conformément aux dispositions du
paragraphe 2) a) ci-dessus.

äi- Matériel en bon état (État « B>»)
Matériel d'occasion en bon état et encore utilisable dans sa
destination initiale sans réparation : 75 % (soixante-quinze
pour cent) du coût net du matériel neuf tel que défini ci-
dessus.

li-Autre matériel usagé (Etat « C»)
Matériel encore utilisable dans sa destination initiale, mais
seulement après réparation et remis en état: 50 %
(cinquante pour cent) du coût net du matériel neuf tel que
défini ci-dessus.

iv-Matériel en mauvais état (Etat « D »)
Matériel non utilisable dans sa destination initiale, mais qui
est utilisable pour d'autres services : 25 % (vingt-cinq pour
cent) du coût net du matériel neuf tel que défini ci-dessus.

v- Ferrailles et rebuts (Etat « E »)
Matériels hors d'usage et irréparable :
rebuts

prix courant des

La valeur des équipements et matériels fournis par une des
entités composant le Contracteur à partir de stocks appar-
tenant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant
ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé

ci-dessus au-delà de ce que fait le fabriquant ou le revendeur |

du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur ;
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation.

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
Contracteur crédite le compte des Coûts Pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en
propre au Contracteur et utilisés à titre temporaire pour les
besoins des Travaux Pétroliers, sont imputés aux Coûts
Pétroliers pour un montant de location couvrant notamment :

a) L'entretien et les réparations,

b) Une quote-part, proportionnelle au temps d'utilisation
pour les Travaux Pétroliers selon les règles de la comptabi-
lité analytique du Contracteur de l'investissement et de la
rémunération du capital investi,

c) Les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormales desdits équipements et installations dans le cadre
des activités du Contracteur autres que les Travaux Pétroliers.
En tout état de cause, les coûts imputés aux Coûts Pétroliers
pour l'utilisation de ces équipements et installations ne
doivent pas excéder ceux qui seraient normalement pratiqués
au Congo par des entreprises tierces à des conditions de qua-
lité et de disponibilité similaires.

Journal officiel de la République du Congo

N° 48 - 2008

6) Les actifs corporels ainsi que les équipements, matériels et
| matières consommables acquis pour les besoins des Travaux
Pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'article 14 du Contrat.

ARTICLE 13 - DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts
Pétroliers au prix de revient pour le Contracteur des presta-
tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente annexe. Ces dépenses com-
prennent, notamment

1) Les impôts, droits et taxes payés au Congo

La Redevance et l'impôt sur les sociétés mentionnés à l'article
12 du Contrat ne sont pas imputables aux Coûts Pétroliers, à
l'exception de la Redevance calculée sur les Hydrocarbures
Liquides consommés par le Contracteur au cours des Travaux
Pétroliers.

| 2) Les dépenses de personnel et d'environnement du person-
nel,

| a) Principes

Dans la mesure où elles correspondent à un travail et à des
| services effectifs et où elles ne sont pas excessives eu égard
à l'importance des responsabilités exercées, au travail effec-
tué et aux pratiques habituelles, ces dépenses couvrent
tous les paiements effectués ou charges encourues à l'occa-
sion de l'utilisation et de l'environnement du personnel tra-
vaillant au Congo pour la conduite et l'exécution des
Travaux Pétroliers ou pour leur supervision. Ce personnel
comprend les personnes recrutées localement par le
Contracteur et celles mises à la disposition de celui-ci par
ses Sociétés Affiliées ou des tiers.

| b} Eléments

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci-dessus, en vertu
des textes légaux et réglementaires, des conventions collec-
tives, des contrats de travail et du règlement propre au
Contracteur et, d'autre part, les dépenses payées ou encou-
rues pour l'environnement de ce personnel, notamment :

1- Salaires et appointements d'activité ou de congé, heures
supplémentaires, primes et autres indemnités suivant les
réglementations internes en vigueur ;

2-Charges patronales y afférentes résultant des textes légaux
et réglementaires, des conventions collectives et des conditions
d'emploi, y compris le coût des pensions et retraites :

3-Dépenses payées ou encourues pour l'environnement du
| personnel : celles-ci représentent notamment :

1) Les dépenses d'assistance médicale et hospitalière, d'as-
surance sociale et toutes autres dépenses sociales partic-
ulières au Contracteur, notamment liées à la scolarité des
enfants de son personnel et aux ouvres sociales, suivant les
réglementations internes en vigueur ;

ii) Les dépenses de transport des salariés, de leur famille et
de leurs effets personnels, lorsque la prise en charge de ces
dépenses par l'employeur est prévue par le contrat de tra-
vail :

iii) Les plans de préretraite, de retraite et de réduction de per-
sonnel en proportion de la durée de l'affectation dudit per-
sonnel aux Travaux Pétroliers,

iv) Les dépenses de logement du personnel, y compris les
prestations y afférentes, lorsque leur prise en charge par
l'employeur est prévue par le contrat de travail (eau, gaz,
électricité, téléphone) :
Du jeudi 27 novembre 2008

Journal officiel de Ia République du Congo

v) Les indemnités payées ou encourues à l'occasion de |

l'installation et du départ des salariés :

vi) Les dépenses afférentes au personnel administratif
rendant les services suivants : gestion et recrutement du
personnel local, gestion du personnel expatrié, formation
professionnelle, entretien et fonctionnement des bureaux et
logement, lorsque ces dépenses ne sont pas incluses dans
les frais généraux ou sous d'autres rubriques ;

vii) Les frais de location des bureaux ou leur coût d'occupa-
tion, les frais des services administratifs collectifs (secré-
tariat, mobilier, fournitures de bureau, informatique, télé-
communications, etc.) ;

viif) Les frais de formation assurée par le Contracteur au
Congo ou à l'étranger par son personnel ou par des tiers.

c) Conditions d'imputation
Les dépenses de personnel correspondent :

1- Soit à des dépenses directes imputées directement au
compte des Coûts Pétroliers correspondants,

2- Soit à des dépenses indirectes ou communes imputées au
compte des Coûts Pétroliers à partir des données de la compt-
abilité analytique et déterminées au prorata du temps con-
sacré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effectuées
pour des montants réels ou pour des montants provisionnels
ou forfaitaires et excluent toute duplication de coûts.

3) Les dépenses payées ou encourues à raison des prestations
de service fournies par les Tiers, les entreprises composant le
Contracteur ou les Sociétés Affiliées

Ces dépenses comprennent :

1) Les services rendus par les Tiers, y compris par les Parties,
sont imputés à leur prix de revient comptable pour le
Contracteur, c'est-à-dire au prix facturé par les four-
nisseurs, y compris tous droits, taxes et charges annexes
éventuels ; les prix de revient sont diminués de tous rabais,
remises, ristournes et escomptes obtenus par le
Contracteur, soit directement, soit indirectement.

ii) Le coût des services techniques et professionnels fournis
par les salariés de l'une quelconque des Sociétés Affiliées du
Contracteur, tant à l'intérieur qu'à l'extérieur du Congo,
consiste notamment en salaires, appointements, charges
salariales des salariés qui fournissent ces services, en une
quote-part du coût des matériels, équipements et installa-
tions qui sont mis à disposition à l'occasion de ces presta-
tions, ainsi que les frais généraux y afférents. Ces coûts
sont déterminés selon les méthodes habituelles en coûts
complets des Sociétés Affiliées du Contracteur ; ils seront
imputés conformément aux pratiques comptables
habituelles des Sociétés Affiliées sur la base de factura-
tions justifiées par des relevés d'unités d'oeuvre (les unités
d'oeuvre utilisées pour évaluer et facturer l'assistance tech-
nique correspondent à des temps agents et des unités de 3;
de manière générale, ces unités d'œuvre sont imputées par
saisie individuelle après validation hiérarchique).

Les imputations couvriront les services fournis notamment
dans les domaines suivants : ingénierie, géologie, géo-
physique, forage et production, gisement et étude des réser-
voirs, études économiques, rédaction, comptabilité, finance,
montage et gestion des financements, trésorerie, fiscalité,
droit, relations avec le personnel et formation, gestion,
direction, traitement de données et achats, transit, contrats
techniques, dessin.

ii) Lorsque le Contracteur utilise, pour les Travaux
Pétroliers, du matériel, des équipements ou des installa-
tions qui sont la propriété exclusive d'une entreprise consti-

2741

tuant le Contracteur, il impute aux Coûts Pétroliers, au pro-
rata du temps d'utilisation, la charge correspondante,
déterminée selon ses méthodes habituelles et selon les
principes définis au paragraphe Il) ci-dessus. Cette charge
comprend, notamment, une quote-part :

1) De l'amortissement annuel calculé sur le « prix rendu Congo »
d'origine défini à l'article 12 ci-dessus ;

2) Du coût de la mise en œuvre, des assurances, de l'entretien
courant, du financement et des révisions périodiques ;

3) Les frais de magasinage

Les frais de magasinage et de manutention (frais de personnel
et frais de fonctionnement des services) sont imputés aux
Coûts Pétroliers au prorata de la valeur des sorties de biens

enregistrées.

4) Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport
de personnel, de matériels ou d'équipements destinés et affec-
tés aux Travaux Pétroliers et qui ne sont pas déjà couvertes
par les paragraphes ci-dessus ou qui ne sont pas intégrées
dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise
en état des biens à la suite d'avaries ou de pertes résultant
d'incendies, inondations, tempêtes, vols, accidents ou toute
autre cause, sont imputées selon les principes définis dans la
présente annexe, sous réserve des dispositions de l'article 3.7
du Contrat.

Les sommes recouvrées auprès des compagnies d'assurance
pour ces avaries et pertes sont créditées aux comptes des
Coûts Pétroliers.

Les dépenses de cette nature supérieures à un million
(1.000.000) de US $ seront portées à la connaissance du
Comité de Gestion.

5) Les frais courants d'exploitation et les dépenses de mainte-
nance

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux Travaux Pétroliers sont
imputés aux Coûts Pétroliers à leur prix de revient pour
charges en imputation directe et sur la base des taux standard
ou des clés de répartition du Contracteur en vigueur pour les
charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entre-
tien) du matériel, des équipements et des installations affectés
aux Travaux Pétroliers sont imputées aux Coûts Pétroliers au
prix de revient.

6) Les primes d'assurance et dépenses liées au règlement des
sinistres Sont imputées aux Coûts Pétroliers :

a) Les primes, commissions et frais relatifs aux assurances
contractées pour couvrir les Hydrocarbures extraits, les
personnes et les biens affectés aux Travaux Pétroliers ou
pour couvrir la responsabilité civile du Contracteur à
l'égard des tiers dans le cadre desdits travaux :

b) Les dépenses supportées par le Contracteur lors d'un
sinistre survenu dans le cadre des Travaux Pétroliers, celles
supportées en règlement de toutes pertes réclamations,
dommages et autres dépenses annexes, non couverts par
les assurances souscrites ;

c) Les dépenses payées en règlement de pertes, réclamations,
dommages ou actions judiciaires, non couvertes par une
assurance et pour lesquelles le Contracteur n'est pas tenu
de souscrire une assurance. Les sommes recouvrées auprès
des assurances au titre des polices et garanties sont comp-
tabilisées conformément à l'article 16(2)(d) ci-dessous.

2742

7) Les dépenses d'ordre juridique |

|

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris,
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transaction-
nel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du
Contracteur ou par des Sociétés Affiliées, une rémunération,
correspondant au temps et aux coûts réellement supportés,
est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour
les services rendus par les Sociétés Affiliées ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des ser-
vices identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le Contracteur, y compris auprès
des Sociétés Affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont
imputés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios et
charges financières encourus sur la Zone de Permis conformé-
ment aux dispositions de l'article 46 du Code des
Hydrocarbures.

Les intérêts sur les fonds avancés à la SNPC conformément
aux dispositions du Contrat d'Association constituent des
Coûts Pétroliers pour la SNPC.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réa-
lisées liées aux emprunts et dettes du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les
risques de change ou les manques à gagner liés à l'origine des
capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des Coûts Pétroliers ; elles ne peuvent, par |
conséquent, être inscrites au compte des Coûts Pétroliers, ni
donner droit à récupération. Il en est de même des primes et
frais d'assurances que le Contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux Travaux Pétroliers et traitées directement en monnaie
autre que le Dollar sont également imputables aux Coûts
Pétroliers.

10) Coûts et provisions des travaux d'Abandon

Les coûts de Travaux d'Abandon seront récupérables au titre
des Coûts Pétroliers conformément à l'article 7.2 du Contrat. Il
s'agit :

- des provisions constituées par le Contracteur en exécution
de l'article 5.5 du Contrat. Ces provisions sont récupérables
au cours du Trimestre où elles sont passées ; et

- des coûts de remise en état des sites effectivement encou-
rus lors de l'exécution effective des Travaux d'Abandon,
déduction faite du montant des provisions constituées dans
le cadre de l'article 5.5 du Contrat correspondant à ces
travaux.

ARTICLE 14 - AUTRES DEPENSES

1) Les frais exposés à l'occasion des contrôles et vérifications
opérées par le Congo conformément aux dispositions du
Contrat, sont inclus dans les Coûts Pétroliers.

Journal officiel de la République du Congo

N° 48 - 2008

2) Les dépenses raisonnablement engagées par le Contracteur
à l'occasion de la tenue des Comités de Gestion pour l'organi-
sation des Comités de Gestion et pour permettre au Congo d'y

participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non
opérationnelles, les charges encourues par le Contracteur au
titre de la direction et de la gestion administrative et financière
des activités dont il a la charge et correspondant :

a) D'une part, aux frais de fonctionnement de la direction et
des services administratifs et financiers du Contracteur au
Congo, que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de
ces frais est imputables aux Coûts Pétroliers à leur prix de
revient suivant les méthodes en vigueur du Contracteur :

b) D'autre part, à l'assistance générale (« Assistance Géné-
rale ») destinée à couvrir la part équitable des frais de direc-
tion générale et administrative du groupe de l'Opérateur.
Cette Assistance Générale est imputable aux Coûts
Pétroliers par application au total des Coûts Pétroliers de la
Zone du Permis du barème forfaitaire suivant :

- (4 %) des Coûts Pétroliers correspondant aux Travaux
de Recherche

- pour les travaux correspondant aux Travaux de
Développement, Exploitation et Abandon de l'exercice
en cours :

- (8 %) sur la tranche de O à (5.000.000) US Dollars ;

- (2%) sur la tranche de (5.000.000) à (9.000.000) US
Dollars ;

- (1%) sur la tranche au-delà de (9.000.000) US Dollars.

Les tranches ainsi définies sont valables à compter de la date
de signature du Contrat et seront actualisées à compter du
premier janvier suivant la Date d'Entrée en Vigueur.

Les tranches de chaque Année Civile ultérieure N seront cal-
culées en appliquant aux montants de l'année N -1 le coeffi-
cient :

Indice 2€ trimestre N-1
Indice 2 trimestre N-2

4) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des Hydrocarbures
jusqu'au(x) point(s) d'enlèvement sont incluses dans les Coûts
Pétroliers. Il s'agit de toutes les dépenses effectuées ou pertes
subies liées à l'exécution des Travaux Pétroliers conformément
aux usages de l'industrie pétrolière et dont l'imputation aux
Coûts Pétroliers n'est pas exclue par les stipulations du
Contrat ou de la présente annexe.

5) Le Contracteur peut imputer aux Coûts Pétroliers toutes
autres dépenses qui n'ont pas été prises en compte dans les
stipulations des articles 12 et 13 ci-dessus, dans la mesure où
ces dépenses sont engagées par le Contracteur pour l'exécu-
tion des Travaux Pétroliers conformément aux usages de
l'Industrie Pétrolière. Ces dépenses comprennent notamment
les dépenses afférentes à toute urgence concernant la sécurité
des personnes et des biens dans le cadre des Travaux
Pétroliers.

ARTICLE 15 - COUTS NON RECUPERABLES

Les paiements effectués en règlement de frais, charges ou
dépenses exclues par les stipulations du Contrat ou de la
présente annexe ne sont pas pris en compte et ne peuvent
donc donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment

1) Les coûts et dépenses non liés aux Travaux Pétroliers ;

2) La Redevance (redevance minière proportionnelle) due au

Du jeudi 27 novembre 2008

Congo conformément à l'article 12.1 du Contrat, à l'exception
de la Redevance calculée sur les Hydrocarbures Liquides con-
sommés par le Contracteur au cours des Travaux Pétroliers ;

3) L'impôt sur les sociétés :
4) Les bonus versés au Congo relatifs à la Zone de Permis ;

5) Les intérêts, agios et frais se rapportant aux emprunts non
destinés à financer les Travaux Pétroliers et aux emprunts
pour le financement de la recherche :

6) Les intérêts relatifs aux prêts consentis par les Sociétés
Affiliées du Contracteur dans la mesure où ces intérêts excè-
dent la limite prévue à l'article 13.8 ci-dessus ;

7) Les pertes de change qui constituent des manques à gagner
résultant de risques liés à l'origine des capitaux propres et de
l'autofinancement du Contracteur.

ARTICLE 16 - CREDIT DES COMPTES DE COUTS PETROLIERS

Pour chaque entité du Contracteur, doivent venir en déduction
des Coûts Pétroliers, notamment :

1) La valeur des quantités d'Hydrocarbures revenant aux
Contracteur en application des stipulations de l'article 7.2 du
Contrat, selon l'évaluation de l'article 9 du Contrat ;

2) Tous autres recettes, revenus, produits et profits liés aux
Travaux Pétroliers, notamment ceux provenant :

a. De la vente de substances connexes ;

b. Du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des
Travaux Pétroliers ;

c. De bénéfices de change réalisés sur les créances et les
dettes du Contracteur dans les mêmes conditions que les
imputations de même nature au titre de l'article 15 ci-
dessus :

d. Des remboursements effectués par les assureurs, au titre
des avaries, pertes ou sinistres imputés aux Coûts
Pétroliers :

e. De règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux
Coûts Pétroliers ;

f. De cessions ou de location de biens acquis ou réalisés dans
le cadre des Travaux Pétroliers :

g. De la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux Coûts
Pétroliers :

h. De rabais, remises et ristournes obtenus, s'ils n'ont pas
été imputés en déduction du prix de revient des biens aux-
quels ils se rapportent.

ARTICLE 17 - DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des Travaux
Pétroliers pour être, soit déclassés ou considérés comme « fer-
railles et rebuts », soit rachetés par le Contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses Sociétés
Affiliées.

2) En cas de cession des matériels aux entités composant le
Contracteur ou à leurs Sociétés Affiliées, les prix sont déter-
minés conformément aux dispositions de l'article 12(2)(b) de la
présente annexe, ou s'ils sont supérieurs à ceux résultant de
l'application dudit article, convenus entre les Parties. Lorsque
l'utilisation du bien concerné dans les Travaux Pétroliers a été
temporaire et ne justifie pas les réductions de prix fixées à
l'article visé ci-dessus, ledit bien est évalué de façon à ce que
les Coûts Pétroliers soient débités d'une charge nette
correspondant à la valeur du service rendu.

3) Les ventes à des tiers des matériels, équipements, installa-
tions et consommables sont effectuées par le Contracteur au

Journal officiel de la République du Congo

2743

prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont
débités au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de l'article 14 du Contrat, le Contracteur commu-
niquera au Comité de Gestion la liste des biens cédés confor-
mément au paragraphe (2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
Comité de Gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les Coûts Pétroliers restant à récupérer ne
représentent plus que des dépenses d'exploitation, le produit
de ces ventes doit être versé au Congo : le versement doit inter-
venir dans les trente (30) jours suivant la date de l'encais-
sement du prix par le Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du
Contracteur pour des opérations non couvertes par le Contrat,
les redevances correspondantes sont calculées à des taux qui,
sauf accord du Congo, ne peuvent être calculés sur une base
inférieure aux prix de revient.

CHAPITRE IV - INVENTAIRE
ARTICLE 18 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités
et en valeurs, de tous les biens meubles et immeubles acquis
ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques, suivant ses
méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer à une de ces opérations d'in-
ventaires tournants, il en informe l'Opérateur et la date en est
fixée d'un commun accord. Les frais relatifs à la participation
du Congo aux opérations d'inventaire sont à la charge du
Contracteur.

Le rapprochement de l'inventaire physique et de l'inventaire
comptable, tels qu'il résulte des comptes, sera fait par le
Contracteur. Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS
ANNUELS

A- REGLES GENERALES

ARTICLE 19 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Programmes
de Travaux et Budgets conformément à l'article 5 du Contrat.
Ces Programmes de Travaux et Budgets correspondants, qui
seront, au besoin, expliqués et commentés par le Contracteur,
comporteront, notamment :

1) Un état estimatif détaillé des coûts, par nature,

2) Un état valorisé des investissements, par grosses catégories,

3) Une estimation des variations des stocks des matériels et
matières consommables,

4) Un état prévisionnel des productions et coûts de production,
par Zone de Permis et par champ.

2744

Concernant la prévision de production de l'Année Civile sui-
vante, cet état présentera un plan de production détaillant, par
champ et par mois, les quantités d'Hydrocarbures Liquides,
dont la production est prévue. En tant que de besoin, le
Contracteur fera parvenir des états rectificatifs.

B- PRESENTATION
ARTICLE 20 - PRESENTATION

Les Programmes de Travaux et Budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par Zone de Permis et par champ, et d'autre part, par
nature d'opérations : recherche, appréciation, développement,
exploitation, transport, stockage, gros entretien, autres.

C- SUIVI ET CONTROLE
ARTICLE 21- SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'Année Civile en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisations, par ligne budgétaire.
Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
Dollars (1.000.000 US$).

Dans les quarante-cinq premiers jours de l'Année Civile, le
Contracteur fait parvenir au Congo la liste des comptes analy-
tiques constituant chaque ligne budgétaire, avec mise à jour
chaque trimestre, si nécessaire, de manière à permettre la
reconstitution des réalisations se rapportant aux lignes budgé-
taires des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VERIFICATION DES COMPTES
ARTICLE 22 - DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit
par ses propres agents, soit par l'intermédiaire d'un cabinet
international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuel-
lement des périodes qui leur conviennent pour procéder à ces
vérifications, et les dates auxquelles celles-ci auront lieu sont
arrêtées, autant que possible, d'un commun accord, dans la
limite des délais de prescription prévus à l'article 5.6 du
Contrat.

Les sections de la comptabilité analytique du Contracteur qui
enregistrent des dépenses relatives à la fois aux Travaux
Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par
l'intermédiaire du cabinet dont il utilise les services ou par
l'intermédiaire des commissaires aux comptes du Contracteur
requis à cet effet, afin qu'ils puissent certifier que les procé-
dures comptables et financières du Contracteur sont correcte-
ment suivies et appliquées sans discrimination et de manière
équitable aux diverses opérations concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux
entités composant le Contracteur, feront l'objet de la fourni-
ture à la demande du Congo d'un certificat du cabinet interna-
tional chargé de certifier les comptes des sociétés concernées.
Ce cabinet devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable et non dis-
criminatoire. Les prestations d'assistance fournies par les
Sociétés Affiliées des entités composant le Contracteur doivent
être certifiées, par ledit cabinet, comme ayant été facturées
sans élément de profit pour lesdites Sociétés Affiliées. Les frais
des commissaires aux comptes seront payés par le
Contracteur en tant que frais récupérables.

Journal officiel de la République du Congo

N° 48 - 2008

Les Coûts Pétroliers enregistrés au cours de toute Année Civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'article 5.6 du Contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle un
désaccord subsiste après soumission au Comité de Gestion.
Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'article 5.6 du Contrat.

CHAPITRE VII - ETAT DES REALISATIONS - SITUATIONS -
COMPTES RENDUS

ARTICLE 23 - ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le
Contracteur fera parvenir au Congo, dans les conditions,
formes et délais indiqués ci-après, le détail des opérations et
travaux réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui relatifs
aux Travaux Pétroliers.

ARTICLE 24 - ETAT DES TRAVAUX DE RECHERCHE
A - ETAT DES TRAVAUX DE RECHERCHE

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, le détail et la nature
des travaux d'exploration réalisés sur la Zone Contractuelle et
les dépenses s'y rapportant en distinguant par Zone de Permis,
notamment, les travaux relatifs

1) A la géologie, en distinguant la géologie de terrain et la géolo-
gie de bureau et de laboratoire ;

2) A la géophysique, par catégorie de travaux (sismique, mag-
nétométrie, gravimétrie, interprétation, etc.) et par équipe ;

3) Aux forages d'exploration, par puits ;
4) Aux forages d'appréciation, par puits ;

5) Aux pistes d'accès, puits d'eau et autres travaux se rappor-
tant au lieu du forage ; 6) Aux autres Travaux de Recherche.

ARTICLE 25 - ETAT DES TRAVAUX DE DEVELOPPEMENT ET
D'EXPLOITATION

B- ETAT DES TRAVAUX DE DEVELOPPEMENT ET D'EX-
PLOITATION

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment pour le Trimestre civil précédent, le détail et la nature
des Travaux de Développement et des Travaux d'Exploitation
effectués sur la Zone Contractuelle et les dépenses s'y rappor-
tant, en distinguant par Zone de Permis, notamment, les
travaux relatifs

1) Aux forages de développement, par champ et par campagne
de forage ;

2) Aux installations spécifiques de production ;

3) Aux forages de production, par champ et par campagne de
forage ;

4) Aux installations et moyens de transport des Hydrocarbures
Liquides par champ :

5) Aux installations de stockage des Hydrocarbures Liquides
par champ, après traitement primaire.

Du jeudi 27 novembre 2008

ARTICLE 26 - ETAT DES VARIATIONS DES COMPTES D'IM-
MOBILISATIONS ET DES STOCKS DE MATERIELS ET DE
MATIERES CONSOMMABLES

C - ETAT DES VARIATIONS DES COMPTES D'IMMOBILISA-
TIONS ET DES STOCKS DE MATERIELS ET DE MATIERES
CONSOMMABLES

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, les acquisitions et
créations d'immobilisations, de matériels et de matières con-
sommables nécessaires aux Travaux Pétroliers, par champ et
par grandes catégories, ainsi que les sorties (cessions, pertes,
destructions, mises hors service) de ces biens.

ARTICLE 27 - ETAT DE PRODUCTION DU MOIS
D - ETAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément à l'article 18
du Contrat au plus tard le 28è” jour de chaque mois.

Il indiquera, par Zone de Permis et par champ, les quantités
d'Hydrocarbures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant à cha-
cune des Parties calculée sur des bases provisoires en applica-
tion des dispositions du Contrat.

ARTICLE 28 - ETAT DE LA REDEVANCE
E - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours sui-
vant la fin de chacun des trois premiers Trimestres de l'Année
Civile et dans les quatre-vingt-dix jours suivant la fin du qua-
trième Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées
au titre de la Redevance, les quantités d'Hydrocarbures
Liquides consommées par le Contracteur dans les Travaux
Pétroliers au cours du Trimestre civil, ainsi que les sommes
payées par le Contracteur au titre de la redevance sur ces
dernières quantités.

ARTICLE 29 - ETAT DES QUANTITES D'HYDROCARBURES
LIQUIDES TRANSPORTEES AU COURS DU MOIS

F - ETAT DES QUANTITES D'HYDROCARBURES LIQUIDES
TRANSPORTEES AU COURS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28€ jour de
chaque mois.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides transportées au cours du mois précédent, entre le
champ et le point d'exportation ou de livraison, ainsi que
l'identification des canalisations utilisées et le prix du trans-
port payé lorsque celui-ci est effectué par des tiers. L'état
indiquera, en outre, la répartition provisoire résultant de
l'article 27 ci-dessus entre les Parties des produits ainsi trans-
portés.

ARTICLE 30 -. ETAT DES ENLEVEMENTS DU MOIS
G - ETAT DES ENLEVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28° jour de
chaque mois.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides effectivement enlevées pour exportation ou livraison
par chaque Partie ou remises à elle, au cours du mois précé-
dent, en application des stipulations du Contrat.

En outre, chaque entité composant le Contracteur, fera par-
venir au Congo, dans le même délai et pour son propre compte,

Journal officiel de la République du Congo

2745

un état des quantités d'Hydrocarbures Liquides qu'elle a
enlevées pour exportation ou livraison, en donnant toutes indi-
cations concernant chaque opération d'enlèvement ou de
livraison (acheteur, navire, prix, destination finale, etc.).

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité composant
Contracteur, notamment les contrats de vente à des tiers, les
factures et les connaissements.

ARTICLE 31-
PETROLIERS

ETAT DE RECUPERATION DES COUTS

H- ETAT DE RECUPERATION DES COUTS PETROLIERS

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations présentant, pour le
Trimestre concerné, le détail du compte des Coûts Pétroliers
permettant, notamment, de faire ressortir pour chaque entité
composant le Contracteur.

1) Les Coûts Pétroliers restant à récupérer à la fin du
Trimestre précédant le Trimestre concerné ;

2) L'indice pour le Trimestre concerné ;

3) Les Coûts Pétroliers afférents aux activités du Trimestre
concerné ;

4) Les Coûts Pétroliers récupérés au cours du Trimestre con-
cerné avec indication, en quantités et en valeur, de la produc-
tion affectée à cet effet ;

5) Les sommes venues en diminution des Coûts Pétroliers au
cours du Trimestre concerné

6) Les Coûts Pétroliers restant à récupérer à la fin du
Trimestre concerné.

ARTICLE 32 - INVENTAIRE DES STOCKS D'HYDROCARBU-
RES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28e jour de
chaque mois. Il indiquera, pour le mois précédent et par lieu

de stockage
1 - INVENTAIRE DES STOCKS D'HYDROCARBURES

1) Les stocks du début du mois ;

2) Les entrées en stock au cours du mois ;
3) Les sorties de stock au cours du mois ;
4) Les stocks théoriques à la fin du mois ;
5) Les stocks mesurés à la fin du mois ;
6) L'explication des écarts éventuels.

ARTICLE 33 - ETAT DES BIENS MEUBLES ET IMMEUBLES
ACQUIS, CREES, LOUES OÙ FABRIQUES

J - ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS,
CREES, LOUES OÙ FABRIQUES

Le Contracteur tiendra en permanence dans la Comptabilité
un état détaillé de tous les biens meubles et immeubles acquis,
créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en
vertu des stipulations de l'article 14 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition, de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux Pétroliers (sortie) et le
sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le 90€ jour
de chaque Année Civile pour l'Année Civile précédente.
2746 Journal officiel de la Ré
CHAPITRE VIII - DECLARATIONS ET QUITUS FISCAUX |

ARTICLE 34 - DECLARATIONS FISCALES
K - DECLARATIONS FISCALES

Chaque entité composant le Contracteur sera assujettie indi-
viduellement à l'impôt sur les sociétés conformément à l'article
12.2 du Contrat et au Code des Hydrocarbures. Elle se con-
formera aux exigences des lois et règlements en vigueur,
notamment le Code Général des Impôts, en ce qui concerne le
classement des recettes, la détermination de l'assiette fiscale,
la tenue et publication des livres et registres ainsi que la mise
à la disposition de ces livres et registres à l'Administration fis-
cale congolaise pour d'éventuels contrôles.

Il est entendu qu'aux termes de l'article 12.2 du Contrat,
l'impôt sur les sociétés dû par chacune des entités composant
le Contracteur est compris dans les parts d'Hydrocarbures
Liquides revenant au Congo à l'issue des affectations et des
partages définis aux articles 7 et 8 du Contrat.

Chaque entité composant le Contracteur préparera et déposera
une déclaration de revenus couvrant son impôt sur les sociétés
et la soumettra au Congo avec toute la documentation requise
à titre de pièces justificatives de ses obligations en matière
d'impôt sur les sociétés.

Afin de permettre aux entités composant le Contracteur de
remplir leurs obligations de déclaration fiscale conformément
à l'article 12.2 du Contrat, le Congo déterminera après consul-
tation du Contracteur, la forme de ladite déclaration adaptée
au Contrat de Partage de Production. |

Aux fins de l'application des dispositions de l'article 12.2 du
Contrat et pour chaque Année Civile, chaque entité composant
le Contracteur fournira au Congo et à l'administration fiscale
congolaise les informations suivantes :

A) Les recettes provenant des ventes d'Hydrocarbures Liquides
acquis en vertu des articles 7 et 8 du Contrat ;

B) Les dépenses et autres charges déductibles conformément à
l'article 7 du Contrat et au Code des Hydrocarbures ;

C]) L'assiette imposable de chaque entité est égale à la dif-
férence entre le montant des recettes définies en (A) auquel s'a-
joute le montant de l'impôt à payer par le Congo à l'adminis-
tration fiscale congolaise au nom et pour le compte de ladite | |
entité et le montant des dépenses et autres charges définies en
B):

D) L'impôt sur les sociétés de chaque entité, calculé au taux de |
trente-cinq pour cent (35 %) appliqué à l'assiette ci-dessus.

Le Congo paiera et acquittera, au nom et pour le compte de
chaque entité composant le Contracteur, l'impôt sur les
sociétés de cette entité, conformément à la législation en

vigueur.

A réception de ces déclarations de revenus ainsi que des pièces
justificatives, le Congo fournira gratuitement à chaque entité
composant le Contracteur les quittances officielles accusant
réception du paiement de l'impôt sur les sociétés émises au
nom de chaque entité composant le Contracteur par les
autorités fiscales compétentes du Congo.

